CREDIT AGREEMENT



 

 

DATED AS OF MARCH 31, 2003



AMONG



INLAND RETAIL REAL ESTATE TRUST, INC.,



AND



INLAND RETAIL REAL ESTATE LIMITED PARTNERSHIP



AS BORROWERS



 

AND



KEYBANK NATIONAL ASSOCIATION



AS ADMINISTRATIVE AGENT AND LEAD ARRANGER



AND



THE SEVERAL LENDERS
FROM
TIME TO TIME PARTIES HERETO,
AS LENDERS



TABLE OF CONTENTS

         

Page

ARTICLE I DEFINITIONS

 

1

     

ARTICLE II THE CREDIT

16



2.1

Commitments; Reduction or Increase in Aggregate Commitment

16

2.2

Ratable Loans.

17

2.3

Applicable Margin

17

2.4

Final Principal Payment

17

2.5

Unused Fee

17

2.6

Other Fees

18

2.7

Minimum Amount of Each Advance.

18

2.8

Optional Principal Payments

18

2.9

Method of Selecting Types and Interest Periods for New Advances

18

2.10

Conversion and Continuation of Outstanding Advances

18

2.11

Changes in Interest Rate, Etc.

19

2.12

Rates Applicable After Default

20

2.13

Method of Payment

20

2.14

Notes; Telephonic Notices

20

2.15

Interest Payment Dates; Interest and Fee Basis.

20

2.16

Notification of Advances, Interest Rates and Prepayments

21

2.17

Lending Installations

21

2.18

Non-Receipt of Funds by the Administrative Agent

21

2.19

Replacement of Lenders under Certain Circumstances

21

2.20

Extension of Facility Termination Date

22

2.21

Usury

22

     

ARTICLE III CHANGE IN CIRCUMSTANCES

22

3.1

Yield Protection

22

3.2

Changes in Capital Adequacy Regulations

23

3.3

Availability of Types of Advances

24

3.4

Funding Indemnification

24

3.5

Taxes

24

3.6

Lender Statements; Survival of Indemnity

26

     

ARTICLE IV CONDITIONS PRECEDENT

26

4.1

Initial Advance

26

4.2

Each Advance

28

     

ARTICLE V REPRESENTATIONS AND WARRANTIES

28

5.1

Existence

29

5.2

Authorization and Validity

29

5.3

No Conflict; Government Consent

29

5.4

Financial Statements; Material Adverse Effect

29

5.5

Taxes

30

5.6

Litigation and Guarantee Obligations

30

5.7

Subsidiaries

30

5.8

ERISA

30

5.9

Accuracy of Information

30

5.10

Regulation U

30

5.11

Material Agreements

30

5.12

Compliance With Laws

31

5.13

Ownership of Properties

31

5.14

Investment Company Act

31

5.15

Public Utility Holding Company Act

31

5.16

Solvency

31

5.17

Insurance

32

5.18

REIT Status

32

5.19

Environmental Matters

32

     

ARTICLE VI COVENANTS

33

6.1

Financial Reporting

33

6.2

Use of Proceeds

35

6.3

Notice of Default

35

6.4

Conduct of Business

35

6.5

Taxes

35

6.6

Insurance

36

6.7

Compliance with Laws

36

6.8

Maintenance of Properties

36

6.9

Inspection

36

6.10

Maintenance of Status

36

6.11

Dividends

36

6.12

Merger; Sale of Assets

36

6.13

INTENTIONALLY DELETED

37

6.14

Sale and Leaseback

37

6.15

Acquisitions and Investments

37

6.16

Liens

37

6.17

Affiliates

38

6.18

Financial Undertakings

38

6.19

Variable Interest Indebtedness

38

6.20

Consolidated Net Worth

38

6.21

Indebtedness and Cash Flow Covenants

39

6.22

Environmental Matters

39

6.23

Permitted Investments

40

6.24

Minimum Average Occupancy

40

6.25

Limit on Cross-Collateralized Pools

41

6.26

Prohibited Encumbrances

41

6.27

Amendments to Organizational Documents

41

6.28

Subordination of Advisor Fees

41

     

ARTICLE VII DEFAULTS

41

     

ARTICLE VIII ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

43

8.1

Acceleration

43

8.2

Amendments

44

8.3

Preservation of Rights

44

8.4

Insolvency of Borrower

45

     

ARTICLE IX GENERAL PROVISIONS

45

9.1

Survival of Representations

45

9.2

Governmental Regulation

45

9.3

Taxes

45

9.4

Headings

45

9.5

Entire Agreement

45

9.6

Several Obligations; Benefits of this Agreement

45

9.7

Expenses; Indemnification

45

9.8

Numbers of Documents

46

9.9

Accounting

46

9.10

Severability of Provisions

46

9.11

Nonliability of Lenders

46

9.12

CHOICE OF LAW

46

9.13

CONSENT TO JURISDICTION

46

9.14

WAIVER OF JURY TRIAL

47

     

ARTICLE X THE ADMINISTRATIVE AGENT

 

10.1

Appointment

47

10.2

Powers

47

10.3

General Immunity

47

10.4

No Responsibility for Loans, Recitals, etc

48

10.5

Action on Instructions of Lenders

48

10.6

Employment of Agents and Counsel

48

10.7

Reliance on Documents; Counsel

48

10.8

Administrative Agent's Reimbursement and Indemnification

49

10.9

Rights as a Lender

49

10.10

Lender Credit Decision

49

10.11

Successor Administrative Agent

49

10.12

Notice of Defaults

50

10.13

Requests for Approval

50

10.14

Defaulting Lenders

50

     

ARTICLE XI SETOFF; RATABLE PAYMENTS

51

11.1

Setoff

51

11.2

Ratable Payments

51

     

ARTICLE XII BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

52

12.1

Successors and Assigns

52

12.2

Participants

52

12.3

Assignments

53

12.4

Dissemination of Information

54

12.5

Tax Treatment

54

     

ARTICLE XIII NOTICES

54

13.1

Giving Notice

54

13.2

Change of Address

54

     

ARTICLE XIV COUNTERPARTS

55





CREDIT AGREEMENT



 

This Credit Agreement, dated as of March 31, 2003, is among Inland Retail Real
Estate Trust, Inc., a corporation organized under the laws of the State of
Maryland (the "REIT") and Inland Retail Real Estate Limited Partnership, an
Illinois limited partnership (the "Operating Partnership") (the REIT and the
Operating Partnership are individually referred to as a "Borrower" and
collectively referred to as the "Borrowers"), KeyBank, National Association, a
national banking association, and the several banks, financial institutions and
other entities from time to time parties to this Agreement (collectively, the
"Lenders") and KeyBank, National Association, not individually, but as
"Administrative Agent".

RECITALS



The Borrowers are primarily engaged in the business of purchasing, owning,
operating, leasing and managing retail properties.

The REIT is qualified as a real estate investment trust under Section 856 of the
Code.

The Borrowers have requested that the Lenders make loans available to the
Borrowers in the aggregate amount of $100,000,000, pursuant to the terms of this
Agreement, and that the Administrative Agent act as administrative agent for the
Lenders. The Administrative Agent and the Lenders have agreed to do so.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto agree as follows:



DEFINITIONS

As used in this Agreement:

"ABR Applicable Margin" means the ABR Applicable Margin set forth in Section 2.3
used in calculating the interest rate applicable to ABR Advances which shall
vary from time to time in accordance with the Value of the Unencumbered Pool or
the Leverage Ratio as provided therein.

"Acquisition" means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which any Borrower or any
of its Subsidiaries (i) acquires any going business or all or substantially all
of the assets of any partnership, limited liability company, firm, corporation
or division thereof, whether through purchase of assets, merger or otherwise or
(ii) directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of transactions) at least a majority (in number of
votes) of the securities of a corporation which have ordinary voting power for
the election of directors (other than securities having such power only by
reason of the happening of a contingency) or a majority (by percentage or voting
power) of the outstanding partnership or membership interests of a partnership
or limited liability company.

"Adjusted Annual EBITDA" means, as for any date, an annualized amount determined
by multiplying four (4) times the Consolidated Net Income for the most recent
fiscal quarter of Borrowers for which financial results have been reported, as
adjusted by (i) deducting therefrom any income attributable to Excluded Tenants;
(ii) adding or deducting for, as appropriate, any adjustment made under GAAP for
straight lining of rents, gains or losses from sales of assets, extraordinary
items, depreciation, amortization, interest expenses, the Consolidated Group Pro
Rata Share of interest, depreciation and amortization in Investment Affiliates;
(iii) deducting an annual amount for capital expenditures equal to $0.25 per
square foot times the weighted quarterly average gross leaseable area of
Projects owned by the Consolidated Group during such fiscal quarter excluding
the square footage of the buildings on the ground leased portion of any Property
for which one of the members of the Consolidated Group is the lessor;
(iv) adding back all master-lease income (not to exceed 5% of Consolidated Net
Income); and (v) adding back the actual advisory fee paid to the Advisor that
was deducted in determining Consolidated Net Income and deducting an assumed
asset management fee and REIT level expenses equal to 4.5% of aggregate Net
Operating Income from all Projects, provided that the Advisor has agreed in
documentation approved by the Administrative Agent to subordinate payment of its
advisory fees in excess of 4.5% of such aggregate Net Operating Income to
payment of the Obligations.

"Administrative Agent" means KeyBank National Association in its capacity as
agent for the Lenders pursuant to Article X, and not in its individual capacity
as a Lender, and any successor Administrative Agent appointed pursuant to
Article X.

"Advance" means a borrowing hereunder consisting of the aggregate amount of the
several Loans made by one or more of the Lenders to the Borrowers of the same
Type and, in the case of Fixed Rate Advances, for the same Interest Period.

"Advisor" means Inland Retail Real Estate Advisory Services, Inc.

"Affiliate" of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of voting securities (or other ownership interests) of the
controlled Person or possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of stock, by contract or otherwise.

"Aggregate Commitment" means, as of any date, the aggregate of the then-current
Commitments of all the Lenders, which is, as of the Agreement Execution Date,
$100,000,000.

"Agreement" means this Credit Agreement, as it may be amended or modified and in
effect from time to time.

"Agreement Execution Date" means the date this Agreement has been fully executed
and delivered by all parties hereto.

"Alternate Base Rate" means, for any day, a rate of interest per annum equal to
the higher of (i) the Prime Rate for such day and (ii) the sum of Federal Funds
Effective Rate for such day plus 1/2% per annum.

"Applicable Margin" means, as applicable, the ABR Applicable Margin or the LIBOR
Applicable Margin which are used in calculating the interest rate applicable to
the various Types of Advances.

"Article" means an article of this Agreement unless another document is
specifically referenced.

"Authorized Officer" means any of the President, Chief Financial Officer and
Chief Operating Officer, or the Chairman and Chief Executive Officer, of the
REIT, acting singly.

"Borrower" and "Borrowers" are defined in the recitals hereto.

"Borrowing Date" means a date on which an Advance is made hereunder.

"Borrowing Notice" is defined in Section 2.9.

"Business Day" means (i) with respect to any borrowing, payment or rate
selection of LIBOR Advances, a day (other than a Saturday or Sunday) on which
banks generally are open in Cleveland, Ohio and New York, New York for the
conduct of substantially all of their commercial lending activities and on which
dealings in United States dollars are carried on in the London interbank market
and (ii) for all other purposes, a day (other than a Saturday or Sunday) on
which banks generally are open in Cleveland, Ohio and New York, New York for the
conduct of substantially all of their commercial lending activities.

"Capital Stock" means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person which is not a corporation and any
and all warrants or options to purchase any of the foregoing.

"Capitalization Rate" means .0925.

"Capitalized Lease" of a Person means any lease of Property imposing obligations
on such Person, as lessee thereunder, which are required in accordance with GAAP
to be capitalized on a balance sheet of such Person.

"Capitalized Lease Obligations" of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with GAAP.

"Cash Equivalents" means, as of any date:

(i) securities issued or directly and fully guaranteed or insured by the United
States Government or any agency or instrumentality thereof having maturities of
not more than one year from such date;

(ii) mutual funds organized under the United States Investment Company Act rated
AAm or AAm-G by S&P and P-1 by Moody's;

(iii) certificates of deposit or other interest-bearing obligations of a bank or
trust company which is a member in good standing of the Federal Reserve System
having a short term unsecured debt rating of not less than A-1 by S&P and not
less than P-1 by Moody's (or in each case, if no bank or trust company is so
rated, the highest comparable rating then given to any bank or trust company,
but in such case only for funds invested overnight or over a weekend) provided
that such investments shall mature or be redeemable upon the option of the
holders thereof on or prior to a date one month from the date of their purchase;

(iv) certificates of deposit or other interest-bearing obligations of a bank or
trust company which is a member in good standing of the Federal Reserve System
having a short term unsecured debt rating of not less than A-1+ by S&P, and not
less than P-1 by Moody's and which has a long term unsecured debt rating of not
less than A1 by Moody's (or in each case, if no bank or trust company is so
rated, the highest comparable rating then given to any bank or trust company,
but in such case only for funds invested overnight or over a weekend) provided
that such investments shall mature or be redeemable upon the option of the
holders thereof on or prior to a date three months from the date of their
purchase;

(v) bonds or other obligations having a short term unsecured debt rating of not
less than A-1+ by S&P and P-1+ by Moody's and having a long term debt rating of
not less than A1 by Moody's issued by or by authority of any state of the United
States, any territory or possession of the United States, including the
Commonwealth of Puerto Rico and agencies thereof, or any political subdivision
of any of the foregoing;

(vi) repurchase agreements issued by an entity rated not less than A-1+ by S&P,
and not less than P-1 by Moody's which are secured by U.S. Government securities
of the type described in clause (i) of this definition maturing on or prior to a
date one month from the date the repurchase agreement is entered into;

(vii) short term promissory notes rated not less than A-1+ by S&P, and not less
than P-1 by Moody's maturing or to be redeemable upon the option of the holders
thereof on or prior to a date one month from the date of their purchase; and

(viii) commercial paper (having original maturities of not more than 365 days)
rated at least A-1+ by S&P and P-1 by Moody's and issued by a foreign or
domestic issuer who, at the time of the investment, has outstanding long-term
unsecured debt obligations rated at least A1 by Moody's.

"Change in Control" means any change in the membership REIT's Board of Directors
which results in the board members as of any date after the Agreement Execution
Date constituting less than 50% of the total board members at any time.

"Change in Management" means the failure of at least two (2) of G. Joseph
Cosenza (as advisor), Barry L. Lazarus or Robert D. Parks to continue to be
active on a daily basis in the management of the Borrowers provided that if any
such individuals shall die or become disabled the Borrowers shall have sixty
(60) days to retain a replacement executive of comparable experience which is
reasonably satisfactory to the Administrative Agent.

"Code" means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

"Commitment" means, for each Lender, the obligation of such Lender to make Loans
not exceeding the amount set forth opposite its signature below or as set forth
in any Notice of Assignment relating to any assignment that has become effective
pursuant to Section 12.3.2, as such amount may be modified from time to time
pursuant to the terms hereof.

"Consolidated Debt Service" means, for any period, without duplication,
(a) Consolidated Interest Expense for such period plus (b) the aggregate amount
of scheduled principal payments attributable to Consolidated Outstanding
Indebtedness (excluding optional prepayments and scheduled principal payments in
respect of any such Indebtedness which is not amortized through equal periodic
installments of principal and interest over the term of such Indebtedness)
required to be made during such period by any member of the Consolidated Group
plus (c) a percentage of all such scheduled principal payments required to be
made during such period by any Investment Affiliate on Indebtedness taken into
account in calculating Consolidated Interest Expense, equal to the greater of
(x) the percentage of the principal amount of such Indebtedness for which any
member of the Consolidated Group is liable and (y) the Consolidated Group Pro
Rata Share of such Investment Affiliate.

"Consolidated Group" means the Borrowers and all Subsidiaries which are
consolidated with it for financial reporting purposes under GAAP.

"Consolidated Group Pro Rata Share" means, with respect to any Investment
Affiliate, the percentage of the total equity ownership interests held by the
Consolidated Group in the aggregate, in such Investment Affiliate determined by
calculating the greater of (i) the percentage of the issued and outstanding
stock, partnership interests or membership interests in such Investment
Affiliate held by the Consolidated Group in the aggregate and (ii) the
percentage of the total book value of such Investment Affiliate that would be
received by the Consolidated Group in the aggregate, upon liquidation of such
Investment Affiliate, after repayment in full of all Indebtedness of such
Investment Affiliate.

"Consolidated Interest Expense" means, for any period without duplication, the
sum of (a) the amount of interest expense, determined in accordance with GAAP,
of the Consolidated Group for such period attributable to Consolidated
Outstanding Indebtedness during such period plus (b) the Consolidated Group Pro
Rata Share of any interest expense, determined in accordance with GAAP, of any
Investment Affiliate, for such period, whether recourse or non-recourse.

"Consolidated Net Income" means, for any period, consolidated net income (or
loss) of the Consolidated Group for such period determined on a consolidated
basis in accordance with GAAP.

"Consolidated Net Worth" means, as of any date of determination, an amount equal
to (a) Total Asset Value minus (b) Consolidated Outstanding Indebtedness as of
such date.

"Consolidated Outstanding Indebtedness" means, as of any date of determination,
without duplication, the sum of (a) all Indebtedness of the Consolidated Group
outstanding at such date, determined on a consolidated basis in accordance with
GAAP (whether recourse or non-recourse), plus (b) the applicable Consolidated
Group Pro Rata Share of any Indebtedness of each Investment Affiliate other than
Indebtedness of such Investment Affiliate to a member of the Consolidated Group,
less (c) with respect to each consolidated Subsidiary of the Borrowers in which
the Borrowers do not directly or indirectly hold a 100% ownership interest, a
percentage of any Indebtedness of such consolidated Subsidiary which is not a
Guarantee Obligation of the Borrowers equal to the percentage ownership interest
in such consolidated Subsidiary which is not held directly or indirectly by the
Borrowers.

"Construction in Progress" means, as of any date, the book value of any Projects
then under development.

"Controlled Group" means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Borrowers or any of their Subsidiaries, are treated as
a single employer under Section 414 of the Code.

"Conversion/Continuation Notice" is defined in Section 2.10.

"Default" means an event described in Article VII.

"Defaulting Lender" means any Lender which fails or refuses to perform its
obligations under this Agreement within the time period specified for
performance of such obligation, or, if no time frame is specified, if such
failure or refusal continues for a period of five Business Days after written
notice from the Administrative Agent; provided that if such Lender cures such
failure or refusal, such Lender shall cease to be a Defaulting Lender.

"Default Rate" means the interest rate which may apply during the continuance of
a Default pursuant to Section 2.12.

"Environmental Laws" means any and all foreign, Federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect, in each case to the extent the
foregoing are applicable to the Borrowers or any Subsidiaries or any of their
respective assets or Projects.

"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.

"Excluded Taxes" means, in the case of each Lender or applicable Lending
Installation and the Administrative Agent, taxes imposed on its overall net
income, and franchise taxes imposed on it, by any jurisdiction with taxing
authority over the Lender.

"Excluded Tenants" means, as of any date, any anchor tenant at one of the
Projects that either (i) is subject to a voluntary or involuntary petition for
relief under any federal or state bankruptcy codes or insolvency law or (ii) is
not operating its business in its demised premises at such Project, unless such
tenant's lease obligations are guaranteed by an entity whose then current
long-term, unsecured debt obligations are rated BBB-- or above by S&P and Baa3
or above by Moody's.

"Extension Option" is defined in Section 2.20.

"Extension Period" is defined in Section 2.20.

"Extension Request" is defined in Section 2.20.

"Facility Termination Date" means September 30, 2003, subject to extension
pursuant to Section 2.20.

"Federal Funds Effective Rate" Shall mean, for any day, the rate per annum
(rounded upward to the nearest one one-hundredth of one percent (1/100 of 1%))
announced by the Federal Reserve Lender of Cleveland on such day as being the
weighted average of the rates on overnight federal funds transactions arranged
by federal funds brokers on the previous trading day, as computed and announced
by such Federal Reserve Lender in substantially the same manner as such Federal
Reserve Lender computes and announces the weighted average it refers to as the
"Federal Funds Effective Rate."

"Financial Contract" of a Person means (i) any exchange - traded or
over-the-counter futures, forward, swap or option contract or other financial
instrument with similar characteristics, or (ii) any Rate Management
Transaction.

"Financial Undertaking" of a Person means (i) any transaction which is the
functional equivalent of or takes the place of borrowing but which does not
constitute a liability on the consolidated balance sheet of such Person, or
(ii) any agreements, devices or arrangements designed to protect at least one of
the parties thereto from the fluctuations of interest rates, exchange rates or
forward rates applicable to such party's assets, liabilities or exchange
transactions, including, but not limited to, interest rate exchange agreements,
forward currency exchange agreements, interest rate cap or collar protection
agreements, forward rate currency or interest rate options.

"First Mortgage Receivable" means any Indebtedness owing to a member of the
Consolidated Group which is secured by a first-priority mortgage or deed of
trust on commercial real estate having a value in excess of the amount of such
Indebtedness and which has been designated by the Borrowers as a "First Mortgage
Receivable" in its most recent compliance certificate.

"Fixed Rate" means the LIBOR Rate.

"Fixed Rate Advance" means an Advance which bears interest at a Fixed Rate.

"Fixed Rate Loan" means a Loan which bears interest at a Fixed Rate.

"Floating Rate" means, for any day, a rate per annum equal to (i) the Alternate
Base Rate for such day plus (ii) ABR Applicable Margin for such day, in each
case changing when and as the Alternate Base Rate changes.

"Floating Rate Advance" means an Advance which bears interest at the Floating
Rate.

"Floating Rate Loan" means a Loan which bears interest at the Floating Rate.

"Funds From Operations" shall have the meaning determined from time to time by
the National Association of Real Estate Investment Trusts to be the meaning most
commonly used by its members.

"GAAP" means generally accepted accounting principles in the United States of
America as in effect from time to time, applied in a manner consistent with that
used in preparing the financial statements referred to in Section 6.1.

"Governmental Authority" means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

"Guarantee Obligation" means, as to any Person (the "guaranteeing person"), any
obligation (determined without duplication) of (a) the guaranteeing person or
(b) another Person (including, without limitation, any bank under any Letter of
Credit) to induce the creation of which the guaranteeing person has issued a
reimbursement, counter-indemnity or similar obligation, in either case
guaranteeing or in effect guaranteeing any Indebtedness, leases, dividends or
other obligations (the "primary obligations") of any other third Person (the
"primary obligor") in any manner, whether directly or indirectly, including,
without limitation, any obligation of the guaranteeing person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (1) for the purchase or payment of any such primary obligation or (2) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the owner of any such primary obligation against loss in respect thereof;
provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the maximum stated amount of the primary obligation
relating to such Guarantee Obligation (or, if less, the maximum stated liability
set forth in the instrument embodying such Guarantee Obligation), provided, that
in the absence of any such stated amount or stated liability, the amount of such
Guarantee Obligation shall be such guaranteeing person's maximum reasonably
anticipated liability in respect thereof as determined by the Borrowers in good
faith.

"Implied Debt Service" means, as of any date, the annual debt service that would
be required to fully amortize the Consolidated Outstanding Indebtedness as of
the calculation date by equal monthly payments over a 25 year amortization
period, using an implied interest rate equal to the greater of (A) the yield on
10 year United States Treasury obligations or (B) five percent (5.00%), plus, in
either case, two percent (2.00%) per annum.

"Indebtedness" of any Person at any date means without duplication, (a) all
indebtedness of such Person for borrowed money including without limitation any
repurchase obligation or liability of such Person with respect to securities,
accounts or notes receivable sold by such Person, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade liabilities incurred in the ordinary course of business and
payable in accordance with customary practices), to the extent such obligations
constitute indebtedness for the purposes of GAAP, (c) any other indebtedness of
such Person which is evidenced by a note, bond, debenture or similar instrument,
(d) all Capitalized Lease Obligations, (e) all obligations of such Person in
respect of acceptances issued or created for the account of such Person, (f) all
Guarantee Obligations of such Person (excluding in any calculation of
consolidated Indebtedness of the Consolidated Group, Guarantee Obligations of
one member of the Consolidated Group in respect of primary obligations of any
other member of the Consolidated Group), (g) all reimbursement obligations of
such Person for letters of credit and other contingent liabilities, (h) any Net
Mark-to-Market Exposure and (i) all liabilities secured by any lien (other than
liens for taxes not yet due and payable) on any property owned by such Person
even though such Person has not assumed or otherwise become liable for the
payment thereof.

"Interest Period" means a LIBOR Interest Period.

"Investment" of a Person means any loan, advance (other than commission, travel
and similar advances to officers and employees made in the ordinary course of
business), extension of credit (other than accounts receivable arising in the
ordinary course of business on terms customary in the trade), deposit account or
contribution of capital by such Person to any other Person or any investment in,
or purchase or other acquisition of, the stock, partnership interests, notes,
debentures or other securities of any other Person made by such Person.

"Investment Affiliate" means any Person in which the Consolidated Group,
directly or indirectly, has a ten percent (10%) or greater ownership interest,
whose financial results are not consolidated under GAAP with the financial
results of the Consolidated Group.

"Lenders" means the lending institutions listed on the signature pages of this
Agreement, their respective successors and assigns, any other lending
institutions that subsequently become parties to this Agreement.

"Lending Installation" means, with respect to a Lender, any office, branch,
subsidiary or affiliate of such Lender.

"Leverage Ratio" means Consolidated Outstanding Indebtedness divided by Total
Asset Value, expressed as a percentage.

"LIBOR Advance" means an Advance that bears interest at the LIBOR Rate, whether
a ratable Advance based on the LIBOR Applicable Margin.

"LIBOR Applicable Margin" means, as of any date with respect to any LIBOR
Interest Period, the LIBOR Applicable Margin set forth in Section 2.3 used in
calculating the interest rate applicable to LIBOR Advances which shall vary from
time to time in accordance with the Value of the Unencumbered Pool or the
Leverage Ratio as provided therein.

"LIBOR Base Rate" means, the average rate (rounded upwards to the nearest
1/16th) with respect to a LIBOR Advance for the relevant LIBOR Interest Period,
the applicable British Bankers' Association LIBOR rate for deposits in
U.S. dollars as reported by any generally recognized financial information
service as of 11:00 a.m. (London time) two Business Days prior to the first day
of such LIBOR Interest Period, and having a maturity equal to such LIBOR
Interest Period, provided that, if no such British Bankers' Association LIBOR
rate is available to the Administrative Agent, the applicable LIBOR Base Rate
for the relevant LIBOR Interest Period shall instead be the rate determined by
the Administrative Agent to be the rate at which KeyBank or one of its Affiliate
banks offers to place deposits in U.S. dollars with first-class banks in the
London interbank market at approximately 11:00 a.m. (London time) two Business
Days prior to the first day of such LIBOR Interest Period, in the approximate
amount of KeyBank's relevant LIBOR Loan and having a maturity equal to such
LIBOR Interest Period.

"LIBOR Interest Period" means, with respect to each amount bearing interest at a
LIBOR based rate, a period of one, two, or three months, to the extent deposits
with such maturities are available to the Administrative Agent, commencing on a
Business Day, as selected by Borrowers; provided, however, that (i) any LIBOR
Interest Period which would otherwise end on a day which is not a Business Day
shall continue to and end on the next succeeding Business Day, unless the result
would be that such LIBOR Interest Period would be extended to the next
succeeding calendar month, in which case such LIBOR Interest Period shall end on
the next preceding Business Day and (ii) any LIBOR Interest Period which begins
on a day for which there is no numerically corresponding date in the calendar
month in which such LIBOR Interest Period would otherwise end shall instead end
on the last Business Day of such calendar month.

"LIBOR Loan" means a Loan which bears interest at a LIBOR Rate.

"LIBOR Rate" means, for any LIBOR Interest Period, the sum of (A) the LIBOR Base
Rate applicable thereto divided by one minus the then-current Reserve
Requirement and (B) the LIBOR Applicable Margin.

"Lien" means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement).

"Loan" means, with respect to a Lender, such Lender's portion of any Advance.

"Loan Documents" means this Agreement, the Notes, the Subordination Agreement
and any other document from time to time evidencing or securing indebtedness
incurred by the Borrowers under this Agreement, as any of the foregoing may be
amended or modified from time to time.

"Marketable Securities" means Investments in Capital Stock or debt securities
issued by any Person (other than an Investment Affiliate) which are publicly
traded on a national exchange, excluding Cash Equivalents.

"Material Adverse Effect" means, in the Administrative Agent's reasonable
discretion, a material adverse effect on (i) the business, Property or condition
(financial or otherwise) of the Borrowers and their Subsidiaries taken as a
whole, (ii) the ability of the Borrowers to perform their obligations under the
Loan Documents, or (iii) the validity or enforceability of any of the Loan
Documents.

"Materials of Environmental Concern" means any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials or wastes, defined or regulated as such in or under
any Environmental Law, including, without limitation, asbestos, polychlorinated
biphenyls and urea-formaldehyde insulation.

"Maximum Legal Rate" means the maximum nonusurious interest rate, if any, that
at any time or from time to time may be contracted for, taken, reserved, charged
or received on the indebtedness evidenced by the Note and as provided for herein
or in the Note or other Loan Documents, under the laws of such state or states
whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions of the Loan.

"Moody's" means Moody's Investors Service, Inc. and its successors.

"Multiemployer Plan" means a Plan maintained pursuant to a collective bargaining
agreement or any other arrangement to which the Borrowers or any member of the
Controlled Group is a party to which more than one employer is obligated to make
contributions.

"Net Mark-to-Market Exposure" of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Rate Management Transactions or any other
Financial Contract. "Unrealized losses" means the fair market value of the cost
to such Person of replacing such Rate Management Transaction or other Financial
Contract as of the date of determination (assuming the Rate Management
Transaction or other Financial Contract were to be terminated as of that date),
and "unrealized profits" means the fair market value of the gain to such Person
of replacing such Rate Management Transaction or other Financial Contract as of
the date of determination (assuming such Rate Management Transaction or other
Financial Contract were to be terminated as of that date).

"Net Operating Income" means, with respect to any Project for any period,
"property rental and other income" (as determined by GAAP) attributable to such
Project accruing for such period minus the amount of all expenses (as determined
in accordance with GAAP) incurred in connection with and directly attributable
to the ownership and operation of such Project for such period, including,
without limitation, property management fees and amounts accrued for the payment
of real estate taxes and insurance premiums, but excluding interest expense or
other debt service charges and any non-cash charges such as depreciation or
amortization of financing costs.

"Non-U.S. Lender" is defined in Section 3.5(iv).

"Note" means a promissory note, in substantially the form of Exhibit B hereto,
duly executed by the Borrowers and payable to the order of a Lender in the
amount of its Commitment, including any amendment, modification, renewal or
replacement of such promissory note.

"Notice of Assignment" is defined in Section 12.3.2.

"Obligations" means the Advances and all accrued and unpaid fees and all other
obligations of Borrowers to the Administrative Agent or the Lenders arising
under this Agreement or any of the other Loan Documents.

"Other Taxes" is defined in Section 3.5(ii).

"Participants" is defined in Section 12.2.1.

"Payment Date" means, with respect to the payment of interest accrued on any
Advance, the first day of each calendar month.

"PBGC" means the Pension Benefit Guaranty Corporation, or any successor thereto.

"Percentage" means for each Lender the ratio that such Lender's Commitment bears
to the Aggregate Commitment, expressed as a percentage.

"Permitted Acquisitions" are defined in Section 6.15.

"Permitted Liens" are defined in Section 6.16.

"Person" means any natural person, corporation, firm, joint venture,
partnership, association, enterprise, trust or other entity or organization, or
any government or political subdivision or any agency, department or
instrumentality thereof.

"Plan" means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which the Borrowers or any member of the Controlled Group may have any
liability.

"Prime Rate" means a rate per annum equal to the prime rate of interest publicly
announced from time to time by KeyBank or its parent as its prime rate (which is
not necessarily the lowest rate charged to any customer), changing when and as
said prime rate changes. In the event that there is a successor to the
Administrative Agent by merger, or the Administrative Agent assigns its duties
and obligations to an Affiliate, then the term "Prime Rate" as used in this
Agreement shall mean the prime rate, base rate or other analogous rate of the
new Administrative Agent.

"Project" means any real estate asset owned by a Borrower or any of its
Subsidiaries or any Investment Affiliate, and operated or intended to be
operated as a retail property.

"Property" of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

"Purchasers" is defined in Section 12.3.1.

"Rate Management Transaction" means any transaction (including an agreement with
respect thereto) now existing or hereafter entered into by a Borrower which is a
rate swap, basis swap, forward rate transaction, commodity swap, commodity
option, equity or equity index swap, equity or equity index option, bond option,
interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collar transaction, forward transaction, currency swap transaction,
cross-currency rate swap transaction, currency option or any other similar
transaction (including any option with respect to any of these transactions) or
any combination thereof, whether linked to one or more interest rates, foreign
currencies, commodity prices, equity prices or other financial measures.

"Recourse Indebtedness" means any Indebtedness of a Borrower or any other member
of the Consolidated Group with respect to which the liability of the obligor is
not limited to the obligor's interest in specified assets securing such
Indebtedness, subject to customary limited exceptions for certain acts or types
of liability such as environmental liability, fraud and other customary
nonrecourse carveouts.

"Regulation D" means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.

"Regulation U" means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.

"Reportable Event" means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC by regulation waived the
requirement of Section 4043(a) of ERISA that it be notified within 30 days of
the occurrence of such event, provided, however, that a failure to meet the
minimum funding standard of Section 412 of the Code and of Section 302 of ERISA
shall be a Reportable Event regardless of the issuance of any such waiver of the
notice requirement in accordance with either Section 4043(a) of ERISA or Section
412(d) of the Code.

"Required Lenders" means Lenders in the aggregate having at least 66 2/3% of the
Aggregate Commitment or, if the Aggregate Commitment has been terminated,
Lenders in the aggregate holding at least 66 2/3% of the aggregate unpaid
principal amount of the outstanding Advances.

"Reserve Requirement" means, with respect to a LIBOR Loan and LIBOR Interest
Period, that percentage (expressed as a decimal) which is in effect on such day,
as prescribed by the Federal Reserve Board or other governmental authority or
agency having jurisdiction with respect thereto for determining the maximum
reserves (including, without limitation, basic, supplemental, marginal and
emergency reserves) for eurocurrency funding (currently referred to as
"Eurocurrency Liabilities" in Regulation D) maintained by a member bank of the
Federal Reserve System.

"Section" means a numbered section of this Agreement, unless another document is
specifically referenced.

"Single Employer Plan" means a Plan maintained by the Borrowers or any member of
the Controlled Group for employees of the Borrowers or any member of the
Controlled Group.

"S&P" means Standard & Poor's Ratings Group and its successors.

"Stabilized Retail Projects" mean any neighborhood shopping centers, community
shopping centers, sale/leaseback with retail tenants, stand-alone, triple net
retail properties and any other stabilized Projects approved by the
Administrative Agent, but not including any Projects included in Construction in
Progress.

"Subordination Agreement" means a subordination agreement among Borrower,
Advisor, and Administrative Agent, in form and substance satisfactory to
Administrative Agent, pursuant to which Advisor subordinates its rights to
receive fees in excess of 4.5% of minimum base rentals.

"Subsidiary" of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a "Subsidiary"
shall mean a Subsidiary of the Borrowers.

"Substantial Portion" means, with respect to the Property of the Borrowers and
its Subsidiaries, Property which represents more than 10% of then-current Total
Asset Value.

"Taxes" means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and any and all liabilities with respect to
the foregoing, but excluding Excluded Taxes and Other Taxes.

"Total Asset Value" means, as of any date, (i) Adjusted Annual EBITDA
attributable to Projects owned by the Borrowers or a member of the Consolidated
Group (excluding 100% of the Adjusted Annual EBITDA attributable to Projects not
owned for the entire fiscal quarter on which Adjusted Annual EBITDA is
calculated and excluding all lease termination fees and all interest and
dividend income), divided by the Capitalization Rate, plus (ii) 100% of the
price paid for any such Projects first acquired by the Borrowers or a member of
the Consolidated Group during such fiscal quarter, plus (iii) cash, Cash
Equivalents and Marketable Securities owned by the Consolidated Group as of the
end of such fiscal quarter, plus (iv) the Consolidated Group's Pro Rata Share of
(A) Adjusted Annual EBITDA attributable to Projects owned by Investment
Affiliates (excluding Adjusted Annual EBITDA attributable to Projects not owned
for the entire fiscal quarter on which Adjusted Annual EBITDA is calculated)
divided by (B) the Capitalization Rate, not to exceed 20% of Total Asset Value,
plus (v) the Consolidated Group Pro Rata Share of the price paid for such
Projects first acquired by an Investment Affiliate during such quarter, plus
(vi) Construction in Progress at book value not to exceed 15% of Total Asset
Value, plus (vii) First Mortgage Receivables (at the lower of book value or
market value), not to exceed 15% of Total Asset Value, plus (viii) investment in
the common stock of publicly traded real estate companies (at market value).

"Transferee" is defined in Section 12.4.

"Type" means, with respect to any Advance, its nature as a Floating Rate Advance
or LIBOR Advance.

"Unencumbered Asset" means any asset permitted to be included in the Value of
the Unencumbered Pool, which as of any date of determination, (a) is wholly
owned (in fee simple for any real estate asset) by one of the Borrowers or a
Wholly-Owned Subsidiary, (b) is not subject to any Liens other than Permitted
Liens set forth in Sections 6.16(i) through 6.16(iv), (c) is not subject to any
agreement (including any agreement governing Indebtedness incurred in order to
finance or refinance the acquisition of such asset) which prohibits or limits
the ability of the Borrower, or its Wholly-Owned Subsidiaries, as the case may
be, to create, incur, assume or suffer to exist any Lien upon any assets or
Capital Stock of a Borrower, or any of its Wholly-Owned Subsidiaries, and (d) is
not subject to any agreement (including any agreement governing Indebtedness
incurred in order to finance or refinance the acquisition of such asset) which
entitles any Person to the benefit of any Lien (but not subject to any Liens
other than Permitted Liens set forth in Sections 6.16(i) through 6.16(iv) on any
assets or Capital Stock of a Borrower or any of its Wholly-Owned Subsidiaries or
would entitle any Person to the benefit of any Lien (but excluding the Permitted
Liens set forth in Sections 6.16(i) through 6.16(iv) on such assets or Capital
Stock upon the occurrence of any contingency (including, without limitation,
pursuant to an "equal and ratable" clause), and (e) in the case of real estate
assets, is not the subject of any material architectural/engineering issue, as
evidenced by a certification of Borrower. Any Unencumbered Asset that is a
Stabilized Retail Project must be at least 85% economically occupied (economic
occupancy determined in the same manner as provided in Section 6.24). No asset
of a Wholly-Owned Subsidiary shall be deemed to be unencumbered unless both such
asset and all Capital Stock of such Wholly-Owned Subsidiary is unencumbered and
neither such Wholly-Owned Subsidiary nor any other intervening Wholly-Owned
Subsidiary between a Borrower and such Wholly-Owned Subsidiary has any
Indebtedness for borrowed money (other than Indebtedness due to the Borrowers).

"Unfunded Liabilities" means the amount (if any) by which the present value of
all vested nonforfeitable benefits under all Single Employer Plans exceeds the
fair market value of all such Plan assets allocable to such benefits, all
determined as of the then most recent valuation date for such Plans.

"Unimproved Land" means, as of any date, any land which (i) is not appropriately
zoned for retail development, (ii) does not have access to all necessary
utilities or (iii) does not have access to publicly dedicated streets, unless
such land has been designated in writing by the Borrowers in a certificate
delivered to the Agent as land that is reasonably expected to satisfy all such
criteria within six (6) months after such date.

"Unmatured Default" means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.

"Unrestricted Cash, Cash Equivalents and Marketable Securities" means, in the
aggregate, all cash, Cash Equivalents and Marketable Securities which are not
pledged or otherwise restricted for the benefit of any creditor and which are
owned by the Borrowers or another member of the Consolidated Group, to be valued
for purposes of this Agreement at 100% of its then-current book value, as
determined under GAAP.

"Unused Fee" is defined is Section 2.5.

"Unused Fee Percentage" means, with respect to any calendar quarter, (i) 0.15%
per annum, if the daily average of the Advances outstanding during such quarter
is 50% or more of the daily average Aggregate Commitment during such quarter or
(ii) 0.30% per annum if the average Advances outstanding during such quarter is
less than 50% of the daily average Aggregate Commitment during such quarter.

"Value of the Unencumbered Pool" means, the sum of the values of the following
categories of assets provided that they qualify as Unencumbered Assets:
(i) Stabilized Retail Projects valued by dividing the amount of Adjusted Annual
EBITDA based on the most recent quarter attributable to such Project by the
Capitalization Rate, except that Projects not owned for a full quarter shall be
valued at cost, (ii) Marketable Securities (valued at market value),
(iii) Construction in Progress (valued at book value), (iv) First Mortgage
Receivables which have a maturity date of no greater than two years from the
measurement date and for which one of the Borrowers or Inland Real Estate
Acquisitions, Inc. (so long as it is an Affiliate of the Advisor) has a purchase
option to buy the Project securing the First Mortgage Receivable (valued at book
value) and (v) cash in excess of $25,000,000. For purposes of determining the
Value of the Unencumbered Pool, the items in (iii) and (iv) cannot contribute in
the aggregate more than 50% of the total Value of the Unencumbered Pool. The
Value of the Unencumbered Pool will be determined on a monthly basis.

"Wholly-Owned Subsidiary" of a Person means (i) any Subsidiary all of the
outstanding voting securities of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person, or (ii) any partnership, limited liability company, association,
joint venture or similar business organization 100% of the ownership interests
having ordinary voting power of which shall at the time be so owned or
controlled.

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.



THE CREDIT



Commitments; Reduction or Increase in Aggregate Commitment.



Subject to the terms and conditions of this Agreement, Lenders severally agree
to make Advances through the Administrative Agent to Borrowers from time to time
prior to the Facility Termination Date, provided that the making of any such
Advance will not cause the outstanding principal balance of all Loans to exceed
the then-current Aggregate Commitment. The Advances may be ratable Floating Rate
Advances, and ratable Fixed Rate Advances. Each Lender shall fund its Percentage
of each such Advance and no Lender will be required to fund any amounts which,
when aggregated with such Lender's Percentage of all other Advances then
outstanding, would exceed such Lender's then-current Commitment. This facility
("Facility") is a revolving credit facility and, subject to the provisions of
this Agreement, Borrowers may request Advances hereunder, repay such Advances
and reborrow Advances at any time prior to the Facility Termination Date. The
Borrowers hereby irrevocably designate and authorize the REIT, as their
exclusive agent to act on their behalf in connection with the requesting,
funding, maintenance, conversion, continuation and repayment of any Advances
under the Credit Agreement, or any other matter relating to the Credit Agreement
or the Loan Documents, including without limitation any amendments thereto or
consents thereunder, and agrees that the Administrative Agent and the Lenders
may rely on any directions or undertakings given by the REIT, with respect to
such matters without further inquiry of or confirmation from any other Borrower.
All liability of the Borrowers hereunder shall be joint and several.

Ratable Loans.

Each Advance hereunder shall consist of Loans made from the several Lenders
ratably in proportion to the ratio their respective Commitments, bear to the
Aggregate Commitment.

Applicable Margin. The Applicable Margin will vary from time to time based on
the Value of the Unencumbered Pool and the Leverage Ratio. The Applicable
Margins during each calendar month shall be determined on or before the
fifteenth day of each month, based on information as of the end of the preceding
month except that the Leverage Ratio will be determined only quarterly by the
fifteenth day of the first month of the quarter, based on information as of the
last day of the preceding quarter. Borrower shall provide all necessary
information to the Administrative Agent in order for it to make such
determination and if such information is not provided in a timely fashion then
the highest Applicable Margins in the grids below shall be applicable until such
information is provided. So long as the Value of the Unencumbered Pool is
greater than $100,000,000 and the Leverage Ratio is equal to or less than 55%,
the ABR Applicable Margin shall be 0 basis points and the LIBOR Applicable
Margin shall be determined in accordance with the following grid:

Value of Unencumbered Pool LIBOR Applicable Margin

>$200,000,000 150 basis points
<=$200,000,000 but
>$150,000,000 200 basis points
<=$150,000,000 but
>$100,000,000 225 basis points

If, as of any date of determination, the Value of the Unencumbered Pool is less
than $100,000,000 or the Leverage Ratio exceeds 55% the Applicable Margins will
be based upon the Leverage Ratio, as provided in the following grid, and only
one month LIBOR Interest Periods shall be available:

Leverage Ratio LIBOR Applicable Margin ABR Applicable Margin

<50% 250 basis points 25 basis points
>=50% but <=55% 275 basis points 50 basis points
>55% but <=60% 300 basis points 75 basis points

Final Principal Payment.

Any outstanding Advances and all other unpaid Obligations shall be paid in full
by the Borrowers on the Facility Termination Date.

Unused Fee.

The Borrowers agree to pay to the Administrative Agent for the account of each
Lender an unused facility fee (the "Unused Fee") equal to an aggregate amount
computed on a daily basis for such calendar year by multiplying the Unused Fee
Percentage applicable to such calendar quarter, expressed as a per diem rate,
times the amount by which the Aggregate Commitment exceeds the outstanding
principal balance of the Loans on each day of such calendar quarter. The Unused
Fee shall be payable quarterly in arrears on the first Business Day after the
last day of each calendar quarter and on the date the Obligations are repaid in
full and the Commitments terminated.

Other Fees.

The Borrowers agree to pay all fees payable to the Administrative Agent pursuant
to the Borrowers' letter agreement with the Administrative Agent of even date
herewith.

Minimum Amount of Each Advance.

Each Advance shall be in the minimum amount of $1,000,000; provided, however,
that any Floating Rate Advance may be in the amount of the unused Aggregate
Commitment.

Optional Principal Payments.

The Borrowers may from time to time pay, without penalty or premium, all or any
part of outstanding Floating Rate Advances without prior notice to the
Administrative Agent. A Fixed Rate Advance may be paid on the last day of the
applicable Interest Period or, if and only if the Borrowers pay any amounts due
to the Lenders under Sections 3.4 and 3.5 as a result of such prepayment, on a
day prior to such last day.

Method of Selecting Types and Interest Periods for New Advances.

The Borrowers shall select the Type of Advance and, in the case of each Fixed
Rate Advance, the Interest Period applicable to each Advance from time to time.
The Borrowers shall give the Administrative Agent irrevocable notice (a
"Borrowing Notice") in the form attached as Exhibit I (i) not later than 1:00
p.m. Cleveland, Ohio time on the Business Day immediately preceding the
Borrowing Date of each Floating Rate Advance, and (ii) not later than 10:00 a.m.
Cleveland, Ohio time, at least three (3) Business Days before the Borrowing Date
for each LIBOR Advance:

the Borrowing Date, which shall be a Business Day, of such Advance,

the aggregate amount of such Advance,

the Type of Advance selected, and

in the case of each Fixed Rate Advance, the Interest Period applicable thereto.

The Administrative Agent shall provide a copy to the Lenders by facsimile of
each Borrowing Notice and each Conversion/Continuation Notice not later than the
close of business on the Business Day it is received. Each Lender shall make
available its Loan or Loans, in funds immediately available in Cleveland, Ohio
to the Administrative Agent at its address specified pursuant to Article XIII on
each Borrowing Date not later than (i) 10:00 a.m. (Cleveland, Ohio time), in the
case of Floating Rate Advances which have been requested by a Borrowing Notice
given to the Administrative Agent not later than 1:00 p.m. (Cleveland, Ohio
time) on the Business Day immediately preceding such Borrowing Date, or
(ii) noon (Cleveland, Ohio time) in the case of all other Advances. The
Administrative Agent will make the funds so received from the Lenders available
to the Borrowers at the Administrative Agent's aforesaid address.

No Interest Period may end after the Facility Termination Date and, unless the
Lenders otherwise agree in writing, in no event may there be more than six (6)
different Interest Periods for LIBOR Advances outstanding at any one time.

Conversion and Continuation of Outstanding Advances.

Floating Rate Advances shall continue as Floating Rate Advances unless and until
such Floating Rate Advances are converted into Fixed Rate Advances. Each Fixed
Rate Advance shall continue as a Fixed Rate Advance until the end of the then
applicable Interest Period therefor, at which time such Fixed Rate Advance shall
be automatically converted into a Floating Rate Advance unless the Borrowers
shall have given the Administrative Agent a Conversion/Continuation Notice
requesting that, at the end of such Interest Period, such Fixed Rate Advance
either continue as a Fixed Rate Advance for the same or another Interest Period
or be converted to an Advance of another Type. Subject to the terms of
Section 2.7, the Borrowers may elect from time to time to convert all or any
part of an Advance of any Type into any other Type or Types of Advances;
provided that any conversion of any Fixed Rate Advance shall be made on, and
only on, the last day of the Interest Period applicable thereto. The Borrowers
shall give the Administrative Agent irrevocable notice (a
"Conversion/Continuation Notice") of each conversion of an Advance to a Fixed
Rate Advance or continuation of a Fixed Rate Advance not later than 10:00 a.m.
(Cleveland, Ohio time), at least three Business Days, in the case of a
conversion into or continuation of a LIBOR Advance, prior to the date of the
requested conversion or continuation, specifying:

the requested date which shall be a Business Day, of such conversion or
continuation;

the aggregate amount and Type of the Advance which is to be converted or
continued; and

the amount and Type(s) of Advance(s) into which such Advance is to be converted
or continued and, in the case of a conversion into or continuation of a Fixed
Rate Advance, the duration of the Interest Period applicable thereto.

Changes in Interest Rate, Etc.

Each Floating Rate Advance shall bear interest on the outstanding principal
amount thereof, for each day from and including the date such Advance is made or
is converted from a Fixed Rate Advance into a Floating Rate Advance pursuant to
Section 2.10 to but excluding the date it becomes due or is converted into a
Fixed Rate Advance pursuant to Section 2.10 hereof, at a rate per annum equal to
the Floating Rate for such day. Changes in the rate of interest on that portion
of any Advance maintained as a Floating Rate Advance will take effect
simultaneously with each change in the Alternate Base Rate. Each Fixed Rate
Advance shall bear interest from and including the first day of the Interest
Period applicable thereto to (but not including) the last day of such Interest
Period at the interest rate determined as applicable to such Fixed Rate Advance.

Rates Applicable After Default.

Notwithstanding anything to the contrary contained in Section 2.9 or 2.10,
during the continuance of a Default or Unmatured Default the Required Lenders
may, at their option, by notice to the Borrowers (which notice may be revoked at
the option of the Required Lenders notwithstanding any provision of Section 8.2
requiring unanimous consent of the Lenders to changes in interest rates),
declare that no Advance may be made as, converted into or continued as a Fixed
Rate Advance. During the continuance of a Default the Required Lenders may, at
their option, by notice to the Borrowers (which notice may be revoked at the
option of the Required Lenders notwithstanding any provision of Section 8.2
requiring unanimous consent of the Lenders to changes in interest rates),
declare that (i) each Fixed Rate Advance shall bear interest for the remainder
of the applicable Interest Period at the rate otherwise applicable to such
Interest Period plus 2% per annum and (ii) each Floating Rate Advance shall bear
interest at a rate per annum equal to the Floating Rate otherwise applicable to
the Floating Rate Advance plus 2% per annum; provided, however, that the Default
Rate shall become applicable automatically if a Default occurs under Section 7.1
or 7.2, unless waived by the Required Lenders.

Method of Payment.

All payments of the Obligations hereunder shall be made, without setoff,
deduction, or counterclaim, in immediately available funds to the Administrative
Agent at the Administrative Agent's address specified pursuant to Article XIII,
or at any other Lending Installation of the Administrative Agent specified in
writing by the Administrative Agent to the Borrowers, by noon (local time) on
the date when due and shall be applied ratably by the Administrative Agent among
the Lenders.

As provided elsewhere herein, all Lenders' interests in the Advances and the
Loan Documents shall be ratable undivided interests and none of such Lenders'
interests shall have priority over the others. Each payment delivered to the
Administrative Agent for the account of any Lender or amount to be applied or
paid by the Administrative Agent to any Lender shall be paid promptly (on the
same day as received by the Administrative Agent if received prior to noon
(local time) on such day and otherwise on the next Business Day) by the
Administrative Agent to such Lender in the same type of funds that the
Administrative Agent received at its address specified pursuant to Article XIII
or at any Lending Installation specified in a notice received by the
Administrative Agent from such Lender. Payments received by the Administrative
Agent but not timely funded to the Lenders shall bear interest payable by the
Administrative Agent at the Federal Funds Effective Rate from the date due until
the date paid. The Administrative Agent is hereby authorized to charge the
account of the REIT or the Operating Partnership maintained with KeyBank for
each payment of principal, interest and fees as it becomes due hereunder.

Notes; Telephonic Notices.

Each Lender is hereby authorized to record the principal amount of each of its
Loans and each repayment on the schedule attached to its Note, provided,
however, that the failure to so record shall not affect the Borrowers'
obligations under such Note. The Borrowers hereby authorize the Lenders and the
Administrative Agent to extend, convert or continue Advances, effect selections
of Types of Advances and to transfer funds based on telephonic notices made by
any Authorized Officer. The Borrowers agree to deliver promptly to the
Administrative Agent a written confirmation, if such confirmation is requested
by the Administrative Agent or any Lender, of each telephonic notice signed by
an Authorized Officer. If the written confirmation differs in any material
respect from the action taken by the Administrative Agent and the Lenders, the
records of the Administrative Agent and the Lenders shall govern absent manifest
error. The Administrative Agent will at the request of the Borrowers, from time
to time, but not more often than monthly, provide notice of the amount of the
outstanding Aggregate Commitment, the Type of Advance, and the applicable
interest rate, if for a Fixed Rate Advance. Upon a Lender's furnishing to
Borrowers an affidavit to such effect, if a Note is mutilated, destroyed, lost
or stolen, Borrowers shall deliver to such Lender, in substitution therefore, a
new note containing the same terms and conditions as such Note being replaced.

Interest Payment Dates; Interest and Fee Basis.

Interest accrued on each Advance shall be payable on each Payment Date,
commencing with the first such date to occur after the date hereof, at maturity,
whether by acceleration or otherwise, and upon any termination of the Aggregate
Commitment in its entirety under Section 2.1 hereof. Interest and Unused Fees
shall be calculated for actual days elapsed on the basis of a 360-day year.
Interest shall be payable for the day an Advance is made but not for the day of
any payment on the amount paid if payment is received prior to noon (local time)
at the place of payment. If any payment of principal of or interest on an
Advance shall become due on a day which is not a Business Day, such payment
shall be made on the next succeeding Business Day and, in the case of a
principal payment, such extension of time shall be included in computing
interest in connection with such payment.

Notification of Advances, Interest Rates and Prepayments.

The Administrative Agent will notify each Lender of the contents of each
Borrowing Notice, Conversion/Continuation Notice, and repayment notice received
by it hereunder not later than the close of business on the Business Day such
notice is received by the Administrative Agent. The Administrative Agent will
notify each Lender of the interest rate applicable to each Fixed Rate Advance
promptly upon determination of such interest rate and will give each Lender
prompt notice of each change in the Alternate Base Rate.

Lending Installations.

Each Lender may book its Loans at any Lending Installation selected by such
Lender and may change its Lending Installation from time to time. All terms of
this Agreement shall apply to any such Lending Installation and the Notes shall
be deemed held by each Lender for the benefit of such Lending Installation. Each
Lender may, by written or telex notice to the Administrative Agent and the
Borrowers, designate a Lending Installation through which Loans will be made by
it and for whose account Loan payments are to be made.

Non-Receipt of Funds by the Administrative Agent.

Unless the Borrowers or a Lender, as the case may be, notifies the
Administrative Agent prior to the time at which it is scheduled to make payment
to the Administrative Agent of (i) in the case of a Lender, the proceeds of a
Loan or (ii) in the case of the Borrowers, a payment of principal, interest or
fees to the Administrative Agent for the account of the Lenders, that it does
not intend to make such payment, the Administrative Agent may assume that such
payment has been made. The Administrative Agent may, but shall not be obligated
to, make the amount of such payment available to the intended recipient in
reliance upon such assumption. If such Lender or the Borrowers, as the case may
be, has not in fact made such payment to the Administrative Agent, the recipient
of such payment shall, on demand by the Administrative Agent, repay to the
Administrative Agent the amount so made available together with interest thereon
in respect of each day during the period commencing on the date such amount was
so made available by the Administrative Agent until the date the Administrative
Agent recovers such amount at a rate per annum equal to (i) in the case of
payment by a Lender, the Federal Funds Effective Rate for such day or (ii) in
the case of payment by the Borrowers, the interest rate applicable to the
relevant Loan. If such Lender so repays such amount and interest thereon to the
Administrative Agent within one Business Day after such demand, all interest
accruing on the Loan not funded by such Lender during such period shall be
payable to such Lender when received from the Borrowers.

Replacement of Lenders under Certain Circumstances.

The Borrowers shall be permitted to replace any Lender which (a) is not capable
of receiving payments without any deduction or withholding of United States
federal income tax pursuant to Section 3.5, or (b) cannot maintain its Fixed
Rate Loans at a suitable Lending Installation pursuant to Section 3.3, with a
replacement bank or other financial institution; provided that (i) such
replacement does not conflict with any applicable legal or regulatory
requirements affecting the Lenders, (ii) no Default or (after notice thereof to
Borrowers) no Unmatured Default shall have occurred and be continuing at the
time of such replacement, (iii) the Borrowers shall repay (or the replacement
bank or institution shall purchase, at par) all Loans and other amounts owing to
such replaced Lender prior to the date of replacement, (iv) the Borrowers shall
be liable to such replaced Lender under Sections 3.4 and 3.6 if any Fixed Rate
Loan owing to such replaced Lender shall be prepaid (or purchased) other than on
the last day of the Interest Period relating thereto, (v) the replacement bank
or institution, if not already a Lender, and the terms and conditions of such
replacement, shall be reasonably satisfactory to the Administrative Agent,
(vi) the replaced Lender shall be obligated to make such replacement in
accordance with the provisions of Section 12.3 (provided that the Borrowers
shall be obligated to pay the processing fee referred to therein), (vii) until
such time as such replacement shall be consummated, the Borrowers shall pay all
additional amounts (if any) required pursuant to Section 3.5 and (viii) any such
replacement shall not be deemed to be a waiver of any rights which the Borrower,
the Administrative Agent or any other Lender shall have against the replaced
Lender.

Extension of Facility Termination Date.

The Borrowers shall have the right to an extension of the Facility Termination
Date for six months by submitting a written notice to the Administrative Agent
exercising such extension no more than 90 and no less than 30 days prior to the
Facility Termination Date. This six month extension (the "Extension Period")
shall only be available if (i) no Default or Unmatured Default has occurred and
is continuing; (ii) Borrower's representations and warranties are true in all
material respects and (iii) the Borrowers pay on the date of Borrowers' exercise
of the Extension Option the extension fee specified in a separate agreement
between Borrower and Administrative Agent, and promptly thereafter
Administrative Agent agrees to pay each Lender the extension fee specified in a
separate agreement between Administrative Agent and such Lender.

Usury.

This Agreement and each Note are subject to the express condition that at no
time shall Borrowers be obligated or required to pay interest on the principal
balance of the Loan at a rate which could subject any Lender to either civil or
criminal liability as a result of being in excess of the Maximum Legal Rate. If
by the terms of this Agreement or the Loan Documents, Borrowers are at any time
required or obligated to pay interest on the principal balance due hereunder at
a rate in excess of the Maximum Legal Rate, the interest rate or the Default
Rate, as the case may be, shall be deemed to be immediately reduced to the
Maximum Legal Rate and all previous payments in excess of the Maximum Legal Rate
shall be deemed to have been payments in reduction of principal and not on
account of the interest due hereunder. All sums paid or agreed to be paid to
Lender for the use, forbearance, or detention of the sums due under the Loan,
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated, and spread throughout the full stated term of the Loan until payment
in full so that the rate or amount of interest on account of the Loan does not
exceed the Maximum Legal Rate of interest from time to time in effect and
applicable to the Loan for so long as the Loan is outstanding.



CHANGE IN CIRCUMSTANCES



Yield Protection.



If, on or after the date of this Agreement, the adoption of any law or any
governmental or quasi-governmental rule, regulation, policy, guideline or
directive (whether or not having the force of law), or any change in the
interpretation or administration thereof by any governmental or
quasi-governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender or
applicable Lending Installation with any request or directive (whether or not
having the force of law) of any such authority, central bank or comparable
agency:

subjects any Lender or any applicable Lending Installation to any Taxes, or
changes the basis of taxation of payments (other than with respect to Excluded
Taxes) to any Lender in respect of its LIBOR Loans, or

imposes or increases or deems applicable any reserve, assessment, insurance
charge, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender or any applicable
Lending Installation (other than reserves and assessments taken into account in
determining the interest rate applicable to Fixed Rate Advances), or

imposes any other condition the result of which is to increase the cost to any
Lender or any applicable Lending Installation of making, funding or maintaining
its Fixed Rate Loans, or reduces any amount receivable by any Lender or any
applicable Lending Installation in connection with its Fixed Rate Loans, or
requires any Lender or any applicable Lending Installation to make any payment
calculated by reference to the amount of Fixed Rate Loans, by an amount deemed
material by such Lender as the case may be,

and the result of any of the foregoing is to increase the cost to such Lender or
applicable Lending Installation, as the case may be, of making or maintaining
its Fixed Rate Loans or Commitment or to reduce the return received by such
Lender or applicable Lending Installation in connection with such Fixed Rate
Loans or Commitment, then, within 15 days of demand by such Lender or the
Borrowers shall pay such Lender such additional amount or amounts as will
compensate such Lender for such increased cost or reduction in amount received.

Changes in Capital Adequacy Regulations.

If a Lender in good faith determines the amount of capital required or expected
to be maintained by such Lender, any Lending Installation of such Lender or any
corporation controlling such Lender is increased as a result of a Change (as
hereinafter defined), then, within 15 days of demand by such Lender, the
Borrowers shall pay such Lender the amount necessary to compensate for any
shortfall in the rate of return on the portion of such increased capital which
such Lender in good faith determines is attributable to this Agreement, its
outstanding credit exposure hereunder or its obligation to make Loans hereunder
(after taking into account such Lender's policies as to capital adequacy).
"Change" means (i) any change after the date of this Agreement in the Risk-Based
Capital Guidelines (as hereinafter defined) or (ii) any adoption of or change in
any other law, governmental or quasi-governmental rule, regulation, policy,
guideline, interpretation, or directive (whether or not having the force of law)
after the date of this Agreement which affects the amount of capital required or
expected to be maintained by any Lender or any Lending Installation or any
corporation controlling any Lender. "Risk-Based Capital Guidelines" means
(i) the risk-based capital guidelines in effect in the United States on the date
of this Agreement, including transition rules, and (ii) the corresponding
capital regulations promulgated by regulatory authorities outside the United
States implementing the July 1988 report of the Basle Committee on Banking
Regulation and Supervisory Practices Entitled "International Convergence of
Capital Measurements and Capital Standards," including transition rules, and any
amendments to such regulations adopted prior to the date of this Agreement.

Availability of Types of Advances.

If any Lender in good faith determines that maintenance of any of its Fixed Rate
Loans at a suitable Lending Installation would violate any applicable law, rule,
regulation or directive, whether or not having the force of law, the
Administrative Agent shall, with written notice to Borrowers, suspend the
availability of the affected Type of Advance and require any Fixed Rate Advances
of the affected Type to be repaid; or if the Required Lenders in good faith
determine that (i) deposits of a type or maturity appropriate to match fund
Fixed Rate Advances are not available, the Administrative Agent shall, with
written notice to Borrowers, suspend the availability of the affected Type of
Advance with respect to any Fixed Rate Advances made after the date of any such
determination, or (ii) an interest rate applicable to a Type of Advance does not
accurately reflect the cost of making a Fixed Rate Advance of such Type, then,
if for any reason whatsoever the provisions of Section 3.1 are inapplicable, the
Administrative Agent shall, with written notice to Borrower, suspend the
availability of the affected Type of Advance with respect to any Fixed Rate
Advances made after the date of any such determination. If the Borrowers are
required to so repay a Fixed Rate Advance, the Borrowers may concurrently with
such repayment borrow from the Lenders, in the amount of such repayment, a Loan
bearing interest at the Alternate Base Rate.

Funding Indemnification.

If any payment of a ratable Fixed Rate Advance occurs on a date which is not the
last day of the applicable Interest Period, whether because of acceleration,
prepayment or otherwise, or a ratable Fixed Rate Advance is not made on the date
specified by the Borrowers for any reason other than default by the Lenders or
as a result of unavailability pursuant to Section 3.3, the Borrowers will
indemnify each Lender for any loss or cost incurred by it resulting therefrom,
including, without limitation, any loss or cost (incurred or expected to be
incurred) in liquidating or employing deposits acquired to fund or maintain the
ratable Fixed Rate Advance and shall pay all such losses or costs within fifteen
(15) days after written demand therefor. The parties hereto agree that although
the calculation of the losses and costs due pursuant to this Section 3.4 will be
based on the applicable Fixed Rate for the Fixed Rate Advance being repaid prior
to the end of the applicable Interest Period, a change to the Applicable Margin
pursuant to the terms of this Agreement without a change to the applicable LIBOR
Base Rate shall not constitute the payment of a ratable Fixed Rate Advance which
would result in breakage costs under the terms of this Section 3.4.

Taxes.

All payments by the Borrowers to or for the account of any Lender or the
Administrative Agent hereunder or under any Note shall be made free and clear of
and without deduction for any and all Taxes. If the Borrowers shall be required
by law to deduct any Taxes from or in respect of any sum payable hereunder to
any Lender or the Administrative Agent, (a) the sum payable shall be increased
as necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 3.5) such Lender or the
Administrative Agent (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made, (b) the Borrowers shall
make such deductions, (c) the Borrowers shall pay the full amount deducted to
the relevant authority in accordance with applicable law and (d) the Borrowers
shall furnish to the Administrative Agent the original copy of a receipt
evidencing payment thereof within 30 days after such payment is made.

In addition, the Borrowers hereby agree to pay any present or future stamp or
documentary taxes and any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or under any Note or from the
execution or delivery of, or otherwise with respect to, this Agreement or any
Note ("Other Taxes").

The Borrowers hereby agree to indemnify the Administrative Agent and each Lender
for the full amount of Taxes or Other Taxes (including, without limitation, any
Taxes or Other Taxes imposed on amounts payable under this Section 3.5) paid by
the Administrative Agent or such Lender and any liability (including penalties,
interest and expenses) arising therefrom or with respect thereto. Payments due
under this indemnification shall be made within 30 days of the date the
Administrative Agent or such Lender makes demand therefor pursuant to Section
3.6.

Each Lender that is not incorporated under the laws of the United States of
America or a state thereof (each a "Non-U.S. Lender") agrees that it will, not
more than ten Business Days after the date of this Agreement, (i) deliver to
each of the Borrowers and the Administrative Agent two duly completed copies of
United States Internal Revenue Service Form W-8BEN or W-8ECI, certifying in
either case that such Lender is entitled to receive payments under this
Agreement without deduction or withholding of any United States federal income
taxes, and (ii) deliver to each of the Borrowers and the Administrative Agent a
United States Internal Revenue Form W-8 or W-9, as the case may be, and certify
that it is entitled to an exemption from United States backup withholding tax.
Each Non-U.S. Lender further undertakes to deliver to each of the Borrowers and
the Administrative Agent (x) renewals or additional copies of such form (or any
successor form) on or before the date that such form expires or becomes
obsolete, and (y) after the occurrence of any event requiring a change in the
most recent forms so delivered by it, such additional forms or amendments
thereto as may be reasonably requested by the Borrowers or the Administrative
Agent. All forms or amendments described in the preceding sentence shall certify
that such Lender is entitled to receive payments under this Agreement without
deduction or withholding of any United States federal income taxes, unless an
event (including without limitation any change in treaty, law or regulation) has
occurred prior to the date on which any such delivery would otherwise be
required which renders all such forms inapplicable or which would prevent such
Lender from duly completing and delivering any such form or amendment with
respect to it and such Lender advises the Borrowers and the Administrative Agent
that it is not capable of receiving payments without any deduction or
withholding of United States federal income tax.

For any period during which a Non-U.S. Lender has failed to provide the
Borrowers with an appropriate form pursuant to clause (iv), above (unless such
failure is due to a change in treaty, law or regulation, or any change in the
interpretation or administration thereof by any governmental authority,
occurring subsequent to the date on which a form originally was required to be
provided), such Non-U.S. Lender shall not be entitled to indemnification under
this Section 3.5 with respect to Taxes imposed by the United States.

Any Lender that is entitled to an exemption from or reduction of withholding tax
with respect to payments under this Agreement or any Note pursuant to the law of
any relevant jurisdiction or any treaty shall deliver to the Borrowers (with a
copy to the Administrative Agent), at the time or times prescribed by applicable
law, such properly completed and executed documentation prescribed by applicable
law as will permit such payments to be made without withholding or at a reduced
rate following receipt of such documentation.

If the U.S. Internal Revenue Service or any other governmental authority of the
United States or any other country or any political subdivision thereof asserts
a claim that the Administrative Agent did not properly withhold tax from amounts
paid to or for the account of any Lender (because the appropriate form was not
delivered or properly completed, because such Lender failed to notify the
Administrative Agent of a change in circumstances which rendered its exemption
from withholding ineffective, or for any other reason), such Lender shall
indemnify the Administrative Agent fully for all amounts paid, directly or
indirectly, by the Administrative Agent as tax, withholding therefor, or
otherwise, including penalties and interest, and including taxes imposed by any
jurisdiction on amounts payable to the Administrative Agent under this
subsection, together with all costs and expenses related thereto (including
attorneys fees and time charges of attorneys for the Administrative Agent, which
attorneys may be employees of the Administrative Agent). The obligations of the
Lenders under this Section 3.5(vii) shall survive the payment of the Obligations
and termination of this Agreement and any such Lender obligated to indemnify the
Administrative Agent shall not be entitled to indemnification from the Borrowers
with respect to such amounts, whether pursuant to this Article or otherwise,
except to the extent the Borrowers participated in the actions giving rise to
such liability.

Lender Statements; Survival of Indemnity.

To the extent reasonably possible, each Lender shall designate an alternate
Lending Installation with respect to its Fixed Rate Loans to reduce any
liability of the Borrowers to such Lender under Sections 3.1, 3.2 and 3.5 or to
avoid the unavailability of Fixed Rate Advances under Section 3.3, so long as
such designation is not, in the reasonable judgment of such Lender,
disadvantageous to such Lender. Each Lender shall deliver a written statement of
such Lender to the Borrowers (with a copy to the Administrative Agent) as to the
amount due, if any, under Sections 3.1, 3.2, 3.4 or 3.5. Such written statement
shall set forth in reasonable detail the calculations upon which such Lender
determined such amount and shall be final, conclusive and binding on the
Borrowers in the absence of manifest error. Determination of amounts payable
under such Sections in connection with a Fixed Rate Loan shall be calculated as
though each Lender funded its Fixed Rate Loan through the purchase of a deposit
of the type and maturity corresponding to the deposit used as a reference in
determining the Fixed Rate applicable to such Loan, whether in fact that is the
case or not. Unless otherwise provided herein, the amount specified in the
written statement of any Lender shall be payable on demand after receipt by the
Borrowers of such written statement. The obligations of the Borrowers under
Sections 3.1, 3.2, 3.4 and 3.5 shall survive payment of the Obligations and
termination of this Agreement.



CONDITIONS PRECEDENT



Initial Advance.



The Lenders shall not be required to make the initial Advance hereunder unless
(a) the Borrowers shall, prior to or concurrently with such initial Advance,
have paid all fees due and payable to the Lenders and the Administrative Agent
hereunder, and (b) the Borrowers shall have furnished to the Administrative
Agent, with sufficient copies for the Lenders, the following:

The duly executed originals of the Loan Documents, including the Notes, payable
to the order of each of the Lenders, this Agreement, and the Subordination
Agreement;

(A) Certificates of good standing for the Borrowers, certified by the
appropriate governmental officer and dated not more than thirty (30) days prior
to the Agreement Execution Date, and (B) foreign qualification certificates for
the Borrowers and certified by the appropriate governmental officer and dated
not more than two years prior to the Agreement Execution Date (with telephonic
updates as practical not more than 10 days prior to the Agreement Execution
Date), for each other jurisdiction where the failure of the Borrowers to so
qualify or be licensed (if required) would have a Material Adverse Effect;

Copies of the formation documents (including code of regulations, if
appropriate) of the Borrowers, certified by an officer of the Borrower, together
with all amendments thereto;

Incumbency certificates, executed by officers of the Borrowers, which shall
identify by name and title and bear the signature of the Persons authorized to
sign the Loan Documents and to make borrowings hereunder on behalf of the
Borrowers, upon which certificate the Administrative Agent and the Lenders shall
be entitled to rely until informed of any change in writing by the Borrowers;

Incumbency certificate, executed by an officer of the Advisor, which shall
identify by name and title and bear the signature of the Person authorized to
sign the Subordination Agreement;

Copies, certified by a Secretary or an Assistant Secretary of the REIT on behalf
of the Borrowers, of the Board of Directors' resolutions (and resolutions of
other bodies, if any are reasonably deemed necessary by counsel for any Lender)
authorizing the Advances provided for herein, with respect to the Borrowers, and
the execution, delivery and performance of the Loan Documents to be executed and
delivered by the Borrowers hereunder;

A written opinion of the Borrowers' counsel, addressed to the Lenders in
substantially the form of Exhibit H hereto or such other form as the
Administrative Agent may reasonably approve;

A certificate, signed by an officer of the REIT on behalf of the Borrowers,
stating that on the initial Borrowing Date no Default or Unmatured Default has
occurred and is continuing and that all representations and warranties of the
Borrowers are true and correct as of the initial Borrowing Date provided that
such certificate is in fact true and correct;

The most recent financial statements of the Borrowers;

UCC financing statement, judgment, and tax lien searches with respect to the
Borrowers from the States of organization and principal place of business;

Written money transfer instructions, in substantially the form of Exhibit E
hereto, addressed to the Administrative Agent and signed by an Authorized
Officer, together with such other related money transfer authorizations as the
Administrative Agent may have reasonably requested;

A pro forma compliance certificate in the form of Exhibit C as of December 31,
2002, executed by the chief financial officer or chief accounting officer of the
REIT prepared on the assumption that the other Indebtedness of Borrowers, if
any, being repaid by the initial Advance hereunder was replaced by Advances
hereunder for the period covered by such certificate;

Sample documentation used by Borrowers in connection with First Mortgage
Receivables transactions;

Evidence that all upfront fees due to each of the Lenders under the terms of
their respective commitment letters have been paid, or will be paid out of the
proceeds of the initial Advance hereunder; and

Such other documents as any Lender or its counsel may have reasonably requested,
the form and substance of which documents shall be reasonably acceptable to the
parties and their respective counsel.

Each Advance.

The Lenders shall not be required to make any Advance unless on the applicable
Borrowing Date:

There exists no Default or Unmatured Default;

The representations and warranties contained in Article V are true and correct
as of such Borrowing Date with respect to Borrowers, except to the extent any
such representation or warranty is stated to relate solely to an earlier date,
in which case such representation or warranty shall be true and correct on and
as of such earlier date; and

All legal matters incident to the making of such Advance shall be satisfactory
to the Lenders and their counsel.

Each Borrowing Notice with respect to each such Advance shall constitute a
representation and warranty by the Borrowers that the conditions contained in
Sections 4.2(i) and (ii) have been satisfied. Any Lender may require a duly
completed Compliance Certificate in substantially the same form of the
Certificate attached as Exhibit C.



REPRESENTATIONS AND WARRANTIES

The Borrowers represent and warrant to the Lenders that:

Existence.

The REIT is a corporation duly organized and validly existing under the laws of
the State of Maryland, and the Operating Partnership is a limited partnership
duly organized and validly existing under the laws of the State of Illinois.
Each of the Borrowers has its principal place of business in Oak Brook, Illinois
and is duly qualified as a foreign entity, properly licensed (if required), in
good standing and has all requisite authority to conduct its business in each
jurisdiction in which its business is conducted, except where the failure to be
so qualified, licensed and in good standing and to have the requisite authority
would not have a Material Adverse Effect. Each of Borrowers' Subsidiaries is
duly incorporated, validly existing and in good standing under the laws of its
jurisdiction of incorporation and has all requisite authority to conduct its
business in each jurisdiction in which its business is conducted.

Authorization and Validity.

The Borrowers have the corporate or partnership, as the case may be, power and
authority and legal right to execute and deliver the Loan Documents and to
perform their respective obligations thereunder. The execution and delivery by
the Borrowers of the Loan Documents and the performance of their obligations
thereunder have been duly authorized by proper corporate proceedings, and the
Loan Documents constitute legal, valid and binding obligations of the Borrowers
enforceable against the Borrowers in accordance with their terms, except as
enforceability may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors' rights generally.

No Conflict; Government Consent.

Neither the execution and delivery by the Borrowers of the Loan Documents, nor
the consummation of the transactions therein contemplated, nor compliance with
the provisions thereof will violate any law, rule, regulation, order, writ,
judgment, injunction, decree or award binding on the Borrowers or any of their
Subsidiaries or any Borrower's or any Subsidiary's articles of incorporation,
by-laws, or operating agreement, or the provisions of any indenture, instrument
or agreement to which any Borrower or any of its Subsidiaries is a party or is
subject, or by which it, or its Property, is bound, or conflict with or
constitute a default thereunder, except where such violation, conflict or
default would not have a Material Adverse Effect, or result in the creation or
imposition of any Lien in, of or on the Property of a Borrower or a Subsidiary
pursuant to the terms of any such indenture, instrument or agreement. No order,
consent, approval, license, authorization, or validation of, or filing,
recording or registration with, or exemption by, any governmental or public body
or authority, or any subdivision thereof, is required to authorize, or is
required in connection with the execution, delivery and performance of, or the
legality, validity, binding effect or enforceability of, any of the Loan
Documents other than the filing of a copy of this Agreement.

Financial Statements; Material Adverse Effect.

All consolidated financial statements of the Borrowers and their Subsidiaries
heretofore or hereafter delivered to the Lenders were prepared in accordance
with GAAP in effect on the preparation date of such statements and fairly
present in all material respects the consolidated financial condition and
operations of the Borrowers and their Subsidiaries at such date and the
consolidated results of their operations for the period then ended, subject, in
the case of interim financial statements, to normal and customary year-end
adjustments. From the preparation date of the most recent financial statements
delivered to the Lenders through the Agreement Execution Date, there was no
change in the business, properties, or condition (financial or otherwise) of the
Borrowers and their Subsidiaries which could reasonably be expected to have a
Material Adverse Effect.

Taxes.

The Borrowers and their Subsidiaries have filed all United States federal tax
returns and all other tax returns which are required to be filed and have paid
all taxes due pursuant to said returns or pursuant to any assessment received by
the Borrowers or any of its Subsidiaries except such taxes, if any, as are being
contested in good faith and as to which adequate reserves have been provided. No
tax liens have been filed and no claims are being asserted with respect to such
taxes. The charges, accruals and reserves on the books of the Borrowers and
their Subsidiaries in respect of any taxes or other governmental charges are
adequate.

Litigation and Guarantee Obligations.

Except as set forth on Schedule 3 hereto or as set forth in written notice to
the Administrative Agent from time to time, there is no litigation, arbitration,
governmental investigation, proceeding or inquiry pending or, to the knowledge
of any of their officers, threatened against or affecting the Borrowers or any
of their Subsidiaries which could reasonably be expected to have a Material
Adverse Effect. The Borrowers have no material contingent obligations not
provided for or disclosed in the financial statements referred to in Section 6.1
or as set forth in written notices to the Administrative Agent given from time
to time after the Agreement Execution Date on or about the date such material
contingent obligations are incurred.

Subsidiaries.

Schedule 1 hereto contains, an accurate list of all Subsidiaries of the
Borrowers, setting forth their respective jurisdictions of incorporation or
formation (if requested by the Administrative Agent) and the percentage of their
respective capital stock or partnership or membership interest owned by the
Borrowers or other Subsidiaries if it is not a Wholly-Owned Subsidiary. All of
the issued and outstanding shares of capital stock of such Subsidiaries that are
corporations have been duly authorized and issued and are fully paid and
non-assessable.

ERISA.

The Unfunded Liabilities of all Single Employer Plans do not in the aggregate
exceed $1,000,000. Neither Borrower nor any other member of the Controlled Group
has incurred, or is reasonably expected to incur, any withdrawal liability to
Multiemployer Plans in excess of $250,000 in the aggregate. Each Plan complies
in all material respects with all applicable requirements of law and
regulations, no Reportable Event has occurred with respect to any Plan, neither
Borrower nor any other members of the Controlled Group has withdrawn from any
Plan or initiated steps to do so, and no steps have been taken to reorganize or
terminate any Plan.

Accuracy of Information.

No information, exhibit or report furnished by the Borrowers or any of their
Subsidiaries to the Administrative Agent or to any Lender in connection with the
negotiation of, or compliance with, the Loan Documents contained any material
misstatement of fact or omitted to state a material fact or any fact necessary
to make the statements contained therein not misleading.

Regulation U.

The Borrowers have not used the proceeds of any Advance to buy or carry any
margin stock (as defined in Regulation U) in violation of the terms of this
Agreement.

Material Agreements.

Neither of the Borrowers nor any Subsidiary is a party to any agreement or
instrument or subject to any charter or other corporate restriction which could
reasonably be expected to have a Material Adverse Effect. Neither Borrower nor
any Subsidiary is in default in the performance, observance or fulfillment of
any of the obligations, covenants or conditions contained in (i) any agreement
to which it is a party, which default could have a Material Adverse Effect, or
(ii) any agreement or instrument evidencing or governing Indebtedness, which
default would constitute a Default hereunder.

Compliance With Laws.

The Borrowers and their Subsidiaries have complied with all applicable statutes,
rules, regulations, orders and restrictions of any domestic or foreign
government or any instrumentality or agency thereof, having jurisdiction over
the conduct of their respective businesses or the ownership of their respective
Property, except for any non-compliance which would not have a Material Adverse
Effect. Neither Borrower nor any Subsidiary has received any notice to the
effect that its operations are not in material compliance with any of the
requirements of applicable federal, state and local environmental, health and
safety statutes and regulations or the subject of any federal or state
investigation evaluating whether any remedial action is needed to respond to a
release of any toxic or hazardous waste or substance into the environment, which
non-compliance or remedial action could have a Material Adverse Effect.

Ownership of Properties.

On the date of this Agreement, the Borrowers and their Subsidiaries will have
good and marketable title, free of all Liens other than those permitted by
Section 6.16, to all of the Property and assets reflected in the financial
statements as owned by it.

Investment Company Act.

Neither of the Borrowers nor any Subsidiary is an "investment company" or a
company "controlled" by an "investment company", within the meaning of the
Investment Company Act of 1940, as amended.

Public Utility Holding Company Act.

Neither of the Borrowers nor any Subsidiary is a "holding company" or a
"subsidiary company" of a "holding company", or an "affiliate" of a "holding
company" or of a "subsidiary company" of a "holding company", within the meaning
of the Public Utility Holding Company Act of 1935, as amended.

Solvency.

Immediately after the Agreement Execution Date and immediately following the
making of each Loan and after giving effect to the application of the proceeds
of such Loans, (a) the fair value of the assets of the Borrowers and their
Subsidiaries on a consolidated basis, at a fair valuation, will exceed the debts
and liabilities, subordinated, contingent or otherwise, of the Borrowers and
their Subsidiaries on a consolidated basis; (b) the present fair saleable value
of the Property of the Borrowers and their Subsidiaries on a consolidated basis
will be greater than the amount that will be required to pay the probable
liability of the Borrowers and their Subsidiaries on a consolidated basis on
their debts and other liabilities, subordinated, contingent or otherwise, as
such debts and other liabilities become absolute and matured; (c) the Borrowers
and their Subsidiaries on a consolidated basis will be able to pay their debts
and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (d) the Borrowers and their
Subsidiaries on a consolidated basis will not have unreasonably small capital
with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted after the date
hereof.

Each Borrower does not intend to, or to permit any of its Subsidiaries to, and
do not believe that it or any of its Subsidiaries will, incur debts beyond its
ability to pay such debts as they mature, taking into account the timing of and
amounts of cash to be received by it or any such Subsidiary and the timing of
the amounts of cash to be payable on or in respect of its Indebtedness or the
Indebtedness of any such Subsidiary.

Insurance.

The Borrowers and their Subsidiaries carry insurance on their Projects with
financially sound and reputable insurance companies, in such amounts, with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar Projects in localities where
the Borrowers and their Subsidiaries operate, including, without limitation:

Property and casualty insurance (including coverage for flood and other water
damage for any Project located within a 100-year flood plain) in the amount of
the replacement cost of the improvements at the Project (to the extent
replacement cost insurance is maintained by companies engaged in similar
business and owning similar properties);

Builder's risk insurance for any Project under construction in the amount of the
construction cost of such Project;

Loss of rental income insurance in the amount not less than one year's gross
revenues from the Projects; and

Comprehensive general liability or umbrella insurance in the amount of
$20,000,000 per occurrence.

REIT Status.

The REIT is qualified as a real estate investment trust under Section 856 of the
Code and currently is in compliance in all material respects with all provisions
of the Code applicable to the qualification of the REIT as a real estate
investment trust.

Environmental Matters.

Each of the following representations and warranties is true and correct on and
as of the Agreement Execution Date except as disclosed on Schedule 4 attached
hereto and to the extent that the facts and circumstances giving rise to any
such failure to be so true and correct, in the aggregate, could not reasonably
be expected to have a Material Adverse Effect:

To the best knowledge of the Borrowers, the Projects of the Borrowers and their
Subsidiaries do not contain any Materials of Environmental Concern in amounts or
concentrations which constitute a violation of, or could reasonably give rise to
liability of the Borrowers or any Subsidiary under, Environmental Laws.

To the best knowledge of the Borrowers, (i) the Projects of the Borrowers and
their Subsidiaries and all operations at the Projects are in compliance with all
applicable Environmental Laws, and (ii) with respect to all Projects owned by a
Borrower and/or its Subsidiaries (x) for at least two (2) years, have in the
last two years, or (y) for less than two (2) years, have for such period of
ownership, been in compliance in all material respects with all applicable
Environmental Laws.

Neither of the Borrowers nor any of their Subsidiaries has received any notice
of violation, alleged violation, non-compliance, liability or potential
liability regarding environmental matters or compliance with Environmental Laws
with regard to any of the Projects, nor does either Borrower have knowledge or
reason to believe that any such notice will be received or is being threatened.

To the best knowledge of the Borrowers, Materials of Environmental Concern have
not been transported or disposed of from the Projects of the Borrowers and their
Subsidiaries in violation of, or in a manner or to a location which could
reasonably give rise to liability of the Borrowers or any Subsidiary under,
Environmental Laws, nor have any Materials of Environmental Concern been
generated, treated, stored or disposed of at, on or under any of the Projects of
the Borrowers and their Subsidiaries in violation of, or in a manner that could
give rise to liability of the Borrowers or any Subsidiary under, any applicable
Environmental Laws.

No judicial proceedings or governmental or administrative action is pending, or,
to the knowledge of the Borrowers, threatened, under any Environmental Law to
which the Borrowers or any of their Subsidiaries is or, to the Borrowers'
knowledge, will be named as a party with respect to the Projects of the
Borrowers and their Subsidiaries, nor are there any consent decrees or other
decrees, consent orders, administrative order or other orders, or other
administrative of judicial requirements outstanding under any Environmental Law
with respect to the Projects of the Borrowers and their Subsidiaries.

To the best knowledge of the Borrowers, there has been no release or threat of
release of Materials of Environmental Concern at or from the Projects of the
Borrowers and their Subsidiaries, or arising from or related to the operations
of the Borrowers and their Subsidiaries in connection with the Projects in
violation of or in amounts or in a manner that could give rise to liability
under Environmental Laws.



COVENANTS

During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing:

Financial Reporting.

The Borrowers will maintain for the Consolidated Group a system of accounting
established and administered in accordance with GAAP, and furnish to the
Lenders:

As soon as available, but in any event not later than 50 days after the close of
each fiscal quarter, for the Borrowers and their Subsidiaries, an unaudited
consolidated balance sheet as of the close of each such period and the related
unaudited consolidated statements of income and retained earnings and of cash
flows of the Borrowers and their Subsidiaries for such period and the portion of
the fiscal year through the end of such period, setting forth in each case in
comparative form the figures for the previous year, all certified by the chief
financial officer or chief accounting officer of the REIT;

As soon as available, but in any event not later than 50 days after the close of
each fiscal quarter, for the Borrowers and their Subsidiaries, the following
reports in form and substance reasonably satisfactory to the Administrative
Agent, all certified by the chief financial officer or chief accounting officer
of the REIT: a statement of Funds From Operations, an operating statement for
each individual Project (if specifically requested by Administrative Agent), a
statement detailing Consolidated Outstanding Indebtedness, Adjusted Annual
EBITDA, a listing of capital expenditures, a report listing and describing all
Projects, including their net operating income, cash flow, cost and secured or
unsecured Indebtedness assumed in connection with such acquisition, if any,
summary Project information to include square footage, occupancy, Net Operating
Income, anchor lease terms, sales (to the extent sales information is reported)
and such other information on all Projects as may be reasonably requested;

As soon as available, but in any event not later than 95 days after the close of
each fiscal year, for the Borrowers and their Subsidiaries, audited financial
statements, including a consolidated balance sheet as at the end of such year
and the related consolidated statements of income and retained earnings and of
cash flows for such year, setting forth in each case in comparative form the
figures for the previous year, without a "going concern" or like qualification
or exception, or qualification arising out of the scope of the audit, prepared
by independent certified public accountants of nationally recognized standing
reasonably acceptable to Administrative Agent;

As soon as available, but in any event not later than 95 days after the close of
each fiscal year, for the Borrowers and their Subsidiaries, a statement
detailing the contributions to Adjusted Annual EBITDA from each individual
Project for the prior fiscal year in form and substance reasonably satisfactory
to the Administrative Agent, certified by the entity's chief financial officer
or chief accounting officer;

Together with the quarterly and annual financial statements required hereunder,
a compliance certificate in substantially the form of Exhibit C hereto signed by
the Borrower's chief financial officer or chief accounting officer showing the
calculations and computations necessary to determine compliance with this
Agreement and stating that, to such officer's knowledge, no Default or Unmatured
Default exists, or if, to such officer's knowledge, any Default or Unmatured
Default exists, stating the nature and status thereof;

As soon as possible and in any event within 10 days after a responsible officer
of a Borrower knows that any Reportable Event has occurred with respect to any
Plan, a statement, signed by the chief financial officer of the REIT, describing
said Reportable Event and the action which the Borrowers propose to take with
respect thereto;

As soon as possible and in any event within 10 days after receipt by a
responsible officer of a Borrower, a copy of (a) any notice or claim to the
effect that such Borrower or any of its Subsidiaries is or may be liable to any
Person as a result of the release by such Borrower, any of its Subsidiaries, or
any other Person of any toxic or hazardous waste or substance into the
environment, and (b) any notice alleging any violation of any federal, state or
local environmental, health or safety law or regulation by such Borrower or any
of its Subsidiaries, which, in either case, could have a Material Adverse
Effect;

Promptly upon the furnishing thereof to the shareholders of the Borrowers,
copies of all financial statements, reports and proxy statements so furnished;
and

Such other information (including, without limitation, financial statements for
the Borrowers and non-financial information) as the Administrative Agent or any
Lender may from time to time reasonably request.

Use of Proceeds.

The Borrowers will, and will cause each of their Subsidiaries to, use the
proceeds of the Advances to finance the Borrower's acquisition of Projects, for
working capital, and for other lawful purposes in compliance with real estate
investment fund requirements. The Borrowers will not, nor will they permit any
Subsidiary to, use any of the proceeds of the Advances (i) to purchase or carry
any "margin stock" (as defined in Regulation U) if such usage could constitute a
violation of Regulation U by any Lender, (ii) to fund any purchase of, or offer
for, any Capital Stock of any Person, unless such Person has consented to such
offer prior to any public announcements relating thereto, or (iii) to make any
Acquisition other than a Permitted Acquisition.

Notice of Default.

The Borrowers will give, and will cause each of their Subsidiaries to give,
prompt notice in writing to the Administrative Agent and the Lenders of the
occurrence of any Default or Unmatured Default and of any other development,
financial or otherwise (including the filing of material litigation), which
could reasonably be expected to have a Material Adverse Effect.

Conduct of Business.

The Borrowers will do, and will cause each of their Subsidiaries to do, all
things necessary to remain duly incorporated or duly qualified, validly existing
and in good standing as a real estate investment trust, corporation, general
partnership, limited partnership, or limited liability company, as the case may
be, in its jurisdiction of incorporation/formation (except with respect to
mergers permitted pursuant to Section 6.12 and Permitted Acquisitions) and
maintain all requisite authority to conduct its business in each jurisdiction in
which its business is conducted and to carry on and conduct their businesses in
substantially the same manner as they are presently conducted where the failure
to do so could reasonably be expected to have a Material Adverse Effect and,
specifically, neither the Borrower nor its Subsidiaries may undertake any
business other than the acquisition, development, ownership, management,
operation and leasing of retail, office or industrial properties, and ancillary
businesses specifically related to such types of properties. During the term of
the Facility, at all times at least 95% of the Consolidated Group's Projects
must be Projects which are wholly owned in fee simple.

Taxes.

The Borrowers will pay, and will cause each of their Subsidiaries to pay, when
due all taxes, assessments and governmental charges and levies upon them of
their income, profits or Projects, except those which are being contested in
good faith by appropriate proceedings and with respect to which adequate
reserves have been set aside.

Insurance.

The Borrowers will, and will cause each of their Subsidiaries to, maintain
insurance which is consistent with the representation contained in Section 5.17
on all their Property and the Borrowers will furnish to any Lender upon
reasonable request full information as to the insurance carried.

Compliance with Laws.

The Borrowers will, and will cause each of their Subsidiaries to, comply with
all laws, rules, regulations, orders, writs, judgments, injunctions, decrees or
awards to which they may be subject, the violation of which could reasonably be
expected to have a Material Adverse Effect.

Maintenance of Properties.

The Borrowers will, and will cause each of their Subsidiaries to, do all things
necessary to maintain, preserve, protect and keep their respective Projects and
Properties, reasonably necessary for the continuous operation of the Projects,
in good repair, working order and condition, ordinary wear and tear excepted.

Inspection.

The Borrowers will, and will cause each of their Subsidiaries to, permit the
Lenders upon reasonable notice, by their respective representatives and agents,
to inspect any of the Projects, corporate books and financial records of the
Borrowers and each of their Subsidiaries, to examine and make copies of the
books of accounts and other financial records of the Borrowers and each of their
Subsidiaries, and to discuss the affairs, finances and accounts of the Borrowers
and each of their Subsidiaries with officers thereof, and to be advised as to
the same by, their respective officers at such reasonable times and intervals as
the Lenders may designate.

Maintenance of Status.

The Borrowers shall at all times  maintain its status as a real estate
investment trust in compliance with all applicable provisions of the Code
relating to such status.

Dividends.

Provided there is no then-existing Default or (after notice thereof to Borrower)
Unmatured Default hereunder, the Borrowers and their Subsidiaries shall be
permitted to declare and pay dividends on their Capital Stock from time to time
in amounts determined by Borrowers, provided, however, that in no event shall
Borrowers declare or pay dividends on their Capital Stock (including
distributions actually made with respect to gains on property sales) (i) if such
dividends paid on account of the then-current fiscal quarter and the three
immediately preceding fiscal quarters, would exceed 110% of Funds From
Operations (adjusted to exclude from the calculation of Funds From Operations
any non-cash charge to the income statement which reduces the cost basis of a
Property) for such period. Notwithstanding the foregoing, the Borrowers shall be
permitted at all times to distribute (i) whatever amount of dividends is
necessary to maintain its tax status as a real estate investment trust.

Merger; Sale of Assets.

Each Borrower will not, nor will it permit any of its Subsidiaries to, enter
into any merger (other than mergers in which such entity is the survivor and
mergers of Subsidiaries (but not a Borrower) as part of transactions that are
Permitted Acquisitions provided that following such merger the target entity
becomes a Wholly-Owned Subsidiary of Borrower), consolidation, reorganization or
liquidation or transfer or otherwise dispose of all or a Substantial Portion of
their Properties, except for (a) such transactions that occur between
Wholly-Owned Subsidiaries or between Borrower and a Wholly-Owned Subsidiary and
(b) mergers solely to change the jurisdiction of organization of a Subsidiary,
provided that, in any event, approval in advance by the Required Lenders shall
be required for transfer or disposition in any quarter of assets with an
aggregate value greater than 10% of Total Asset Value, or any merger resulting
in an increase to the Total Asset Value of more than 25%. Regardless of whether
approval of the Required Lenders is necessary, for any sale, merger, or transfer
of any property or partnership interest which causes the aggregate value of such
transactions in a single calendar quarter to exceed $50,000,000, Borrowers will
give prior notice to the Administrative Agent and a pro-forma compliance
certificate based on the results of such transaction demonstrating compliance
with the covenants contained herein.

INTENTIONALLY DELETED.

Sale and Leaseback.

The Borrowers will not, nor will they permit any of their Subsidiaries to, sell
or transfer a Substantial Portion of its Property in order to concurrently or
subsequently lease such Property as lessee.

Acquisitions and Investments.

The Borrowers will not, nor will they permit any Subsidiary to, make or suffer
to exist any Investments (including without limitation, loans and advances to,
and other Investments in, Subsidiaries), or commitments therefor, or become or
remain a partner in any partnership or joint venture, or to make any Acquisition
of any Person, except:

Cash Equivalents and Marketable Securities;

Investments in existing Subsidiaries, Investments in Subsidiaries formed for the
purpose of developing or acquiring retail Properties, Investments in joint
ventures and partnerships engaged solely in the business of purchasing,
developing, owning, operating, leasing and managing retail properties;

transactions permitted pursuant to Section 6.12;

transactions permitted pursuant to Section 6.23;

Acquisitions of Persons whose primary operations consist of the ownership,
development, operation and management of retail properties; and

Acquisition of the Advisor and/or property management companies.

provided that, after giving effect to such Acquisitions and Investments,
Borrowers continues to comply with all its covenants herein. Acquisitions
permitted pursuant to this Section 6.15 shall be deemed to be "Permitted
Acquisitions".

Liens.

The Borrowers will not, nor will it permit any of their Subsidiaries to, create,
incur, or suffer to exist any Lien in, of or on the Property of the Borrowers or
any of their Subsidiaries, except:

Liens for taxes, assessments or governmental charges or levies on its Property
if the same shall not at the time be delinquent or thereafter can be paid
without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves shall have been set aside on its
books;

Liens imposed by law, such as carriers', warehousemen's and mechanics' liens and
other similar liens arising in the ordinary course of business which secure
payment of obligations not more than 60 days past due or which are being
contested in good faith by appropriate proceedings and for which adequate
reserves shall have been set aside on its books;

Liens arising out of pledges or deposits under workers' compensation laws,
unemployment insurance, old age pensions, or other social security or retirement
benefits, or similar legislation;

Easements, restrictions and such other encumbrances or charges against real
property as are of a nature generally existing with respect to properties of a
similar character and which do not in any material way affect the marketability
of the same or interfere with the use thereof in the business of the Borrowers
or their Subsidiaries;

Second priority Liens on Projects existing on the date hereof which secure
Indebtedness as described in Schedule 2 hereto; and

First priority Liens other than Liens described in subsections (i) through (iv)
above arising in connection with any Indebtedness permitted hereunder to the
extent such Liens will not result in a Default in any of Borrower's covenants
herein.

Liens permitted pursuant to this Section 6.16 shall be deemed to be "Permitted
Liens".

Affiliates.

The Borrowers will not, nor will they permit any of their Subsidiaries to, enter
into any transaction (including, without limitation, the purchase or sale of any
Property or service) with, or make any payment or transfer to, any Affiliate
except in the ordinary course of business and pursuant to the reasonable
requirements of the Borrowers' or such Subsidiary's business and upon fair and
reasonable terms no less favorable to the Borrowers or such Subsidiary than the
Borrowers or such Subsidiary would obtain in a comparable arms-length
transaction.

Financial Undertakings.

The Borrowers will not enter into or remain liable upon, nor will they permit
any Subsidiary to enter into or remain liable upon, any Financial Undertaking,
except to the extent required to protect the Borrowers and their Subsidiaries
against increases in interest payable by them under variable interest
Indebtedness.

Variable Interest Indebtedness.

The Borrowers and their Subsidiaries shall not at any time permit the
outstanding principal balance of Indebtedness which bears interest at an
interest rate that is not fixed through the maturity date of such Indebtedness
to exceed thirty percent (30%) of Total Asset Value (such limit being reduced to
twenty-five percent (25%) of Total Asset Value during the Extension Period),
unless all of such Indebtedness in excess of such amount is subject to a Rate
Management Transaction approved by the Administrative Agent that effectively
converts the interest rate on such excess to a fixed rate.

Consolidated Net Worth.

The Borrowers shall maintain a Consolidated Net Worth of not less than
$821,679,808 plus eighty-five percent (85%) of the equity contributions or sales
of treasury stock received by the Borrower after the Agreement Execution Date
(provided that for this purpose, the required Consolidated Net Worth shall not
be increased by the value of the Advisors or property management companies that
may be acquired in exchange for the issuance of the stock in the REIT.

Indebtedness and Cash Flow Covenants.

The Borrowers on a consolidated basis with its Subsidiaries shall not permit:

any guaranteed or Recourse Indebtedness to exist, other than this Facility and
up to $175,000,000 in the aggregate of other secured Project related Recourse
Indebtedness (such maximum amount being reduced to $125,000,000 if the Value of
the Unencumbered Pool is less than $100,000,000 or the Leverage Ratio is greater
than 55%), provided that no other single loan or facility may exceed
$50,000,000;

Adjusted Annual EBITDA to be less than 1.70 times annualized Implied Debt
Service;

The Leverage Ratio to be more than 60%.

Environmental Matters.

Borrowers and their Subsidiaries shall:

Comply with, and use all reasonable efforts to ensure compliance by all tenants
and subtenants, if any, with, all applicable Environmental Laws and obtain and
comply with and maintain, and use all reasonable efforts to ensure that all
tenants and subtenants obtain and comply with and maintain, any and all
licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws, except to the extent that failure to do so could
not be reasonably expected to have a Material Adverse Effect; provided that in
no event shall the Borrowers or their Subsidiaries be required to modify the
terms of leases, or renewals thereof, with existing tenants (i) at Projects
owned by the Borrowers or their Subsidiaries as of the date hereof, or (ii) at
Projects hereafter acquired by the Borrowers or their Subsidiaries as of the
date of such acquisition, to add provisions to such effect.

Conduct and complete all investigations, studies, sampling and testing, and all
remedial, removal and other actions required under Environmental Laws and
promptly comply in all material respects with all lawful orders and directives
of all Governmental Authorities regarding Environmental Laws, except to the
extent that (i) the same are being contested in good faith by appropriate
proceedings and the pendency of such proceedings could not be reasonably
expected to have a Material Adverse Effect, or (ii) the Borrowers have
determined in good faith that contesting the same is not in the best interests
of the Borrowers and their Subsidiaries and the failure to contest the same
could not be reasonably expected to have a Material Adverse Effect.

Defend, indemnify and hold harmless Administrative Agent and each Lender, and
their respective officers and directors, from and against any claims, demands,
penalties, fines, liabilities, settlements, damages, costs and expenses of
whatever kind or nature known or unknown, contingent or otherwise, arising out
of, or in any way relating to the violation of, noncompliance with or liability
under any Environmental Laws applicable to the operations of the Borrowers,
their Subsidiaries or the Projects, or any orders, requirements or demands of
Governmental Authorities related thereto, including, without limitation,
attorney's and consultant's fees, investigation and laboratory fees, response
costs, court costs and litigation expenses, except to the extent that any of the
foregoing arise out of the gross negligence or willful misconduct of the party
seeking indemnification therefor. This indemnity shall continue in full force
and effect regardless of the termination of this Agreement.

Prior to the acquisition of a new Project after the Agreement Execution Date,
perform or cause to be performed an environmental investigation which
investigation shall at a minimum comply with the specifications and procedures
attached hereto as Exhibit G. In connection with any such investigation,
Borrowers shall cause to be prepared a report of such investigation, to be made
available to any Lenders upon reasonable request, for informational purposes and
to assure compliance with the specifications and procedures.

Permitted Investments. The Consolidated Group's activities shall be limited to
acquiring retail properties and any business activities and investments
incidental thereto (including ownership of public common stock of real estate
investment trusts) except that the following Investments shall be permitted
subject to the limits stated:

Unimproved Land (under development or planned for development within twelve
months) up to $10,000,000.

First Mortgage Receivables (with each asset valued at the lower of its
acquisition cost and its fair market value), up to fifteen percent (15%) of
Total Asset Value.

Investments in (i) Investment Affiliates and (ii) any entity which is not a
Wholly-Owned Subsidiary (valued at the greater of the cash investment in that
entity by Borrower or the portion of Total Asset Value attributable to such
entity or its assets as the case may be), up to twenty percent (20%) of Total
Asset Value.

Construction in Progress/Improved Land (with each asset valued at the lower of
its acquisition cost and its fair market value) up to fifteen percent (15%) of
Total Asset Value.

Investment in non-retail Properties, up to ten percent (10%) of Total Asset
Value.

The Consolidated Group's aggregate Investment in the above items (a)-(e) in the
aggregate shall not at any time exceed thirty (30%) of Total Asset Value.

For purposes of this covenant, Borrower may make a good faith allocation of a
mixed use Project as between retail and non-retail.

Minimum Average Occupancy.

The Borrowers agree that the average economic occupancy of the overall portfolio
of Projects (excluding Construction in Progress) owned by the Consolidated Group
for each fiscal quarter shall exceed 85% of the average gross leaseable area of
such portfolio for such fiscal quarter. As used herein, economic occupancy shall
mean occupancy by a tenant other than an Excluded Tenant or a tenant which is
more than sixty (60) days delinquent in the payment of its rent, provided that
space in a Project which is subject to a master lease obligation of the Seller
of such Project may be included in the calculation of economic occupancy even
though no tenant is in occupancy provided that the amount of square feet of
master leased space in a Project that is included as economically occupied
space, does not exceed 15% of the total space in such Project considered to be
economically occupied.

Limit on Cross-Collateralized Pools.

The Borrowers agree not to enter any new debt agreements in excess of
$50,000,000 per pool which would provide for cross-collateralization without the
consent of the Administrative Agent.

Prohibited Encumbrances. Except as specified in Schedule 2, the Borrowers agree
that neither the Borrowers nor any other members of the Consolidated Group shall
(i) create or permit a Lien against any Project other than a single
first-priority mortgage or deed of trust, (ii) create or permit a Lien on any
Capital Stock or other ownership interests in any member of the Consolidated
Group or any Investment Affiliate or (iii) enter into or be subject to any
agreement governing any Indebtedness which constitutes a "negative pledge", an
unencumbered asset covenant or other similar covenant or restriction which
prohibits or limits the ability of Borrowers or any members of the Consolidated
Group to sell or create Liens against any Projects (other than restrictions on
further subordinate Liens on Projects already encumbered by a first-priority
mortgage or deed of trust).

Amendments to Organizational Documents. The Borrowers shall not permit any
material amendment to be made to their organizational documents without the
prior written consent of the Administrative Agent.

Subordination of Advisor Fees. Any fees payable to the Advisor (including REIT
level expenses) above an amount equal to 4.5% of Net Operating Income will be
payable no more frequently than quarterly, and shall not be paid unless the
Borrowers are in compliance with all of their covenants contained herein at the
time of such payment.



DEFAULTS

The occurrence of any one or more of the following events shall constitute a
Default:

Nonpayment of any principal payment on any Note when due.

Nonpayment of interest upon any Note or of any facility fee or other payment
Obligations under any of the Loan Documents within five (5) Business Days after
the same becomes due.

The breach of any of the terms or provisions of Sections 6.2 through 6.21 and
6.23 through 6.28.

Any representation or warranty made or deemed made by or on behalf of the
Borrowers or any of their Subsidiaries to the Lenders or the Administrative
Agent under or in connection with this Agreement, any Loan, or any material
certificate or information delivered in connection with this Agreement or any
other Loan Document shall be materially false on the date as of which made.

The breach by the Borrowers (other than a breach which constitutes a Default
under Section 7.1, 7.2, 7.3 or 7.4) of any of the terms or provisions of this
Agreement which is not remedied within five (5) days after written notice from
the Administrative Agent or any Lender.

Failure of the Borrowers or any of their Subsidiaries to pay when due any
Recourse Indebtedness, regardless of amount, or any other such Indebtedness in
excess of $10,000,000 in the aggregate (collectively, "Material Indebtedness");
or the default by the Borrowers or any of their Subsidiaries in the performance
of any term, provision or condition contained in any agreement, or any other
event shall occur or condition exist, which causes or permits any such Material
Indebtedness to be due and payable or required to be prepaid (other than by a
regularly scheduled payment) prior to the stated maturity thereof (provided that
the failure to pay any such Material Indebtedness shall not constitute a Default
so long as the Borrowers or their Subsidiaries is diligently contesting the
payment of the same by appropriate legal proceedings and the Borrowers or their
Subsidiaries have set aside, in a manner reasonably satisfactory to
Administrative Agent, a sufficient reserve to repay such Indebtedness plus all
accrued interest thereon calculated at the default rate thereunder and costs of
enforcement in the event of an adverse outcome).

The Borrowers, or their Subsidiaries shall (i) have an order for relief entered
with respect to it under the Federal bankruptcy laws as now or hereafter in
effect, (ii) make an assignment for the benefit of creditors, (iii) apply for,
seek, consent to, or acquiesce in, the appointment of a receiver, custodian,
trustee, examiner, liquidator or similar official for it or any Substantial
Portion of its Property, (iv) institute any proceeding seeking an order for
relief under the Federal bankruptcy laws as now or hereafter in effect or
seeking to adjudicate it as a bankrupt or insolvent, or seeking dissolution,
winding up, liquidation, reorganization, arrangement, adjustment or composition
of it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors or fail to file an answer or other pleading
denying the material allegations of any such proceeding filed against it, (v)
take any corporate action to authorize or effect any of the foregoing actions
set forth in this Section 7.7, (vi) fail to contest in good faith any
appointment or proceeding described in Section 7.8 or (vii) admit in writing its
inability to pay its debts generally as they become due.

A receiver, trustee, examiner, liquidator or similar official shall be appointed
for the Borrowers or any Subsidiaries or for any Substantial Portion of the
Property of the Borrowers or such Subsidiaries, or a proceeding described in
Section 7.7(iv) shall be instituted against the Borrowers or any such
Subsidiaries and such appointment continues undischarged or such proceeding
continues undismissed or unstayed for a period of ninety (90) consecutive days.

The Borrowers or any of their Subsidiaries shall fail within sixty (60) days to
pay, bond or otherwise discharge any judgments or orders for the payment of
money in an amount which, when added to all other judgments or orders
outstanding against Borrowers or any Subsidiaries would exceed $10,000,000 in
the aggregate, which have not been stayed on appeal or otherwise appropriately
contested in good faith.

The Borrowers or any other members of the Controlled Group shall have been
notified by the sponsor of a Multiemployer Plan that it has incurred withdrawal
liability to such Multiemployer Plan in an amount which, when aggregated with
all other amounts required to be paid to Multiemployer Plans by the Borrowers or
any other members of the Controlled Group as withdrawal liability (determined as
of the date of such notification), exceeds $1,000,000 or requires payments
exceeding $500,000 per annum.

The Borrowers or any other members of the Controlled Group shall have been
notified by the sponsor of a Multiemployer Plan that such Multiemployer Plan is
in reorganization or is being terminated, within the meaning of Title IV of
ERISA, if as a result of such reorganization or termination the aggregate annual
contributions of the Borrowers and the other members of the Controlled Group
(taken as a whole) to all Multiemployer Plans which are then in reorganization
or being terminated have been or will be increased over the amounts contributed
to such Multiemployer Plans for the respective plan years of each such
Multiemployer Plan immediately preceding the plan year in which the
reorganization or termination occurs by an amount exceeding $500,000.

Failure to remediate within the time period permitted by law or governmental
order, after all administrative hearings and appeals have been concluded (or
within a reasonable time in light of the nature of the problem if no specific
time period is so established), material environmental problems at Properties
owned by the Borrowers or any of their Subsidiaries or Investment Affiliates
where aggregate book values are in excess of $10,000,000.

The occurrence of any "Default" as defined in any Loan Document or the breach of
any of the terms or provisions of any Loan Document, which default or breach
continues beyond any period of grace therein provided.

The attempted revocation, challenge, disavowment, or termination by the
Borrowers or Guarantors of any of the Loan Documents.

Any Change of Control shall occur.

Any Change in Management shall occur.



ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES



Acceleration.



If any Default described in Section 7.7 or 7.8 occurs with respect to the
Borrowers, the obligations of the Lenders to make Loans and hereunder shall
automatically terminate and the Obligations shall immediately become due and
payable without any election or action on the part of the Administrative Agent
or any Lender. If any other Default occurs, so long as a Default exists Lenders
shall have no obligation to make any Loans and the Required Lenders, at any time
prior to the date that such Default has been fully cured, may permanently
terminate the obligations of the Lenders to make Loans hereunder and declare the
Obligations to be due and payable, or both, whereupon if the Required Lenders
elected to accelerate (i) the Obligations shall become immediately due and
payable, without presentment, demand, protest or notice of any kind, all of
which the Borrowers hereby expressly waive and (ii) if any automatic or optional
acceleration has occurred, the Administrative Agent, as directed by the Required
Lenders (or if no such direction is given within 30 days after a request for
direction, as the Administrative Agent deems in the best interests of the
Lenders, in its sole discretion), shall use its good faith efforts to collect,
including without limitation, by filing and diligently pursuing judicial action,
all amounts owed by the Borrowers under the Loan Documents.

If, within 10 days after acceleration of the maturity of the Obligations or
termination of the obligations of the Lenders to make Loans hereunder as a
result of any Default (other than any Default as described in Section 7.7 or 7.8
with respect to a Borrower) and before any judgment or decree for the payment of
the Obligations due shall have been obtained or entered, all of the Lenders (in
their sole discretion) shall so direct, the Administrative Agent shall, by
notice to the Borrowers, rescind and annul such acceleration and/or termination.

Amendments.

Subject to the provisions of this Article VIII the Required Lenders (or the
Administrative Agent with the consent in writing of the Required Lenders) and
the Borrowers may enter into agreements supplemental hereto for the purpose of
adding or modifying any provisions to the Loan Documents or changing in any
manner the rights of the Lenders or the Borrowers hereunder or waiving any
Default hereunder; provided, however, that no such supplemental agreement or
waiver shall, without the consent of all Lenders:

Extend the Facility Termination Date, except as permitted by Section 2.20 or
forgive all or any portion of the principal amount of any Loan or accrued
interest thereon or the Unused Fee, reduce the Applicable Margins (or modify any
definition herein which would have the effect of reducing the Applicable
Margins) or the underlying interest rate options or extend the time of payment
of any such principal, interest or facility fees.

Reduce the percentage specified in the definition of Required Lenders.

Increase the Aggregate Commitment beyond $100,000,000.

Permit the Borrowers to assign their rights under this Agreement.

Amend Sections 2.13, 8.1, 8.2 or 11.2.

No amendment of any provision of this Agreement relating to the Administrative
Agent shall be effective without the written consent of the Administrative
Agent.

Preservation of Rights.

No delay or omission of the Lenders or the Administrative Agent to exercise any
right under the Loan Documents shall impair such right or be construed to be a
waiver of any Default or an acquiescence therein, and the making of a Loan
notwithstanding the existence of a Default or the inability of the Borrowers to
satisfy the conditions precedent to such Loan shall not constitute any waiver or
acquiescence. Any single or partial exercise of any such right shall not
preclude other or further exercise thereof or the exercise of any other right,
and no waiver, amendment or other variation of the terms, conditions or
provisions of the Loan Documents whatsoever shall be valid unless in writing
signed by the Lenders required pursuant to Section 8.2, and then only to the
extent in such writing specifically set forth. All remedies contained in the
Loan Documents or by law afforded shall be cumulative and all shall be available
to the Administrative Agent and the Lenders until the Obligations have been paid
in full.

Insolvency of Borrower.

In the event of the insolvency of any Borrower, the Lenders shall have no
obligation to make further disbursements of the Facility, and the outstanding
principal balance of the Facility, including accrued and unpaid interest
thereon, shall be immediately due and payable.



GENERAL PROVISIONS



Survival of Representations.



All representations and warranties of the Borrowers contained in this Agreement
shall survive delivery of the Notes and the making of the Loans herein
contemplated.

Governmental Regulation.

Anything contained in this Agreement to the contrary notwithstanding, no Lender
shall be obligated to extend credit to the Borrowers in violation of any
limitation or prohibition provided by any applicable statute or regulation.

Taxes.

Any taxes (excluding taxes on the overall net income of any Lender) or other
similar assessments or charges made by any governmental or revenue authority in
respect of the Loan Documents shall be paid by the Borrower, together with
interest and penalties, if any.

Headings.

Section headings in the Loan Documents are for convenience of reference only,
and shall not govern the interpretation of any of the provisions of the Loan
Documents.

Entire Agreement.

The Loan Documents embody the entire agreement and understanding among the
Borrowers, the Administrative Agent and the Lenders and supersede all prior
commitments, agreements and understandings among the Borrowers, the
Administrative Agent and the Lenders relating to the subject matter thereof.

Several Obligations; Benefits of this Agreement.

The respective obligations of the Lenders hereunder are several and not joint
and no Lender shall be the partner or agent of any other (except to the extent
to which the Administrative Agent is authorized to act as such). The failure of
any Lender to perform any of its obligations hereunder shall not relieve any
other Lender from any of its obligations hereunder. This Agreement shall not be
construed so as to confer any right or benefit upon any Person other than the
parties to this Agreement and their respective successors and assigns.

Expenses; Indemnification.

The Borrowers shall reimburse the Administrative Agent for any costs, internal
charges and out-of-pocket expenses (including, without limitation, all
reasonable fees for consultants and fees and reasonable expenses for attorneys
for the Administrative Agent, which attorneys may be employees of the
Administrative Agent) paid or incurred by the Administrative Agent in connection
with the amendment, modification, and enforcement of the Loan Documents. The
Borrowers also agree to reimburse the Administrative Agent and the Lenders for
any reasonable costs, internal charges and out-of-pocket expenses (including,
without limitation, all fees and reasonable expenses for attorneys for the
Administrative Agent and the Lenders, which attorneys may be employees of the
Administrative Agent or the Lenders) paid or incurred by the Administrative
Agent or any Lender in connection with the collection and enforcement of the
Loan Documents (including, without limitation, any workout). The Borrowers
further agree to indemnify the Administrative Agent, each Lender and their
Affiliates, and their directors and officers against all losses, claims,
damages, penalties, judgments, liabilities and expenses (including, without
limitation, all fees and reasonable expenses for attorneys of the indemnified
parties, all expenses of litigation or preparation therefor whether or not the
Administrative Agent, or any Lender is a party thereto) which any of them may
pay or incur arising out of or relating to this Agreement, the other Loan
Documents, the Projects, the transactions contemplated hereby or the direct or
indirect application or proposed application of the proceeds of any Loan
hereunder, except to the extent that any of the foregoing arise out of the gross
negligence or willful misconduct of the party seeking indemnification therefor.
The obligations of the Borrowers under this Section shall survive the
termination of this Agreement.

Numbers of Documents.

All statements, notices, closing documents, and requests hereunder shall be
furnished to the Administrative Agent with sufficient counterparts so that the
Administrative Agent may furnish one to each of the Lenders.

Accounting.

Except as provided to the contrary herein, all accounting terms used herein
shall be interpreted and all accounting determinations hereunder shall be made
in accordance with GAAP.

Severability of Provisions.

Any provision in any Loan Document that is held to be inoperative,
unenforceable, or invalid in any jurisdiction shall, as to that jurisdiction, be
inoperative, unenforceable, or invalid without affecting the remaining
provisions in that jurisdiction or the operation, enforceability, or validity of
that provision in any other jurisdiction, and to this end the provisions of all
Loan Documents are declared to be severable.

Nonliability of Lenders.

The relationship between the Borrowers, on the one hand, and the Lenders and the
Administrative Agent, on the other, shall be solely that of borrowers and
lender. Neither the Administrative Agent nor any Lender shall have any fiduciary
responsibilities to the Borrowers. Neither the Administrative Agent nor any
Lender undertakes any responsibility to the Borrowers to review or inform the
Borrowers of any matter in connection with any phase of the Borrowers' business
or operations.

CHOICE OF LAW.

THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A CONTRARY EXPRESS CHOICE OF LAW
PROVISION) SHALL BE CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS (AND NOT THE
LAW OF CONFLICTS) OF THE STATE OF ILLINOIS, BUT GIVING EFFECT TO FEDERAL LAWS
APPLICABLE TO NATIONAL BANKS.

CONSENT TO JURISDICTION.

THE BORROWERS HEREBY IRREVOCABLY SUBMIT TO THE NON-EXCLUSIVE JURISDICTION OF ANY
UNITED STATES FEDERAL OR ILLINOIS STATE COURT SITTING IN CHICAGO IN ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS AND THE BORROWERS
HEREBY IRREVOCABLY AGREE THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING
MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVE ANY
OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION
OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT
FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE ADMINISTRATIVE AGENT OR ANY
LENDER TO BRING PROCEEDINGS AGAINST THE BORROWERS IN THE COURTS OF ANY OTHER
JURISDICTION. ANY JUDICIAL PROCEEDING BY THE BORROWERS AGAINST THE
ADMINISTRATIVE AGENT OR ANY LENDER OR ANY AFFILIATE OF THE ADMINISTRATIVE AGENT
OR ANY LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING
OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT SHALL BE BROUGHT ONLY IN
A COURT IN CHICAGO, ILLINOIS.

WAIVER OF JURY TRIAL.

THE BORROWERS, THE ADMINISTRATIVE AGENT AND EACH LENDER HEREBY WAIVE TRIAL BY
JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED
THEREUNDER.



THE ADMINISTRATIVE AGENT



Appointment.



KeyBank National Association, is hereby appointed Administrative Agent hereunder
and under each other Loan Document, and each of the Lenders irrevocably
authorizes the Administrative Agent to act as the agent of such Lender. The
Administrative Agent agrees to act as such upon the express conditions contained
in this Article X. Notwithstanding the use of the defined term "Administrative
Agent," it is expressly understood and agreed that the Administrative Agent
shall not have any fiduciary responsibilities to any Lender by reason of this
Agreement or any other Loan Document and that the Administrative Agent is merely
acting as the contractual representative of the Lenders with only those duties
as are expressly set forth in this Agreement and the other Loan Documents. In
its capacity as the Lenders' contractual representative, the Administrative
Agent (i) does not hereby assume any fiduciary duties to any of the Lenders,
(ii) is a "representative" of the Lenders within the meaning of the term
"secured party" as defined in the Illinois Uniform Commercial Code and (iii) is
acting as an independent contractor, the rights and duties of which are limited
to those expressly set forth in this Agreement and the other Loan Documents.
Each of the Lenders hereby agrees to assert no claim against the Administrative
Agent on any agency theory or any other theory of liability for breach of
fiduciary duty, all of which claims each Lender hereby waives.

Powers.

The Administrative Agent shall have and may exercise such powers under the Loan
Documents as are specifically delegated to the Administrative Agent by the terms
of each thereof, together with such powers as are reasonably incidental thereto.
The Administrative Agent shall have no implied duties to the Lenders, or any
obligation to the Lenders to take any action thereunder except any action
specifically provided by the Loan Documents to be taken by the Administrative
Agent.

General Immunity.

Neither the Administrative Agent nor any of its directors, officers, agents or
employees shall be liable to the Borrowers, the Lenders or any Lender for
(i) any action taken or omitted to be taken by it or them hereunder or under any
other Loan Document or in connection herewith or therewith except for its or
their own gross negligence or willful misconduct; or (ii) any determination by
the Administrative Agent that compliance with any law or any governmental or
quasi-governmental rule, regulation, order, policy, guideline or directive
(whether or not having the force of law) requires the Advances and Commitments
hereunder to be classified as being part of a "highly leveraged transaction".

No Responsibility for Loans, Recitals, etc.

Neither the Administrative Agent nor any of its directors, officers, agents or
employees shall be responsible for or have any duty to ascertain, inquire into,
or verify (i) any statement, warranty or representation made in connection with
any Loan Document or any borrowing hereunder; (ii) the performance or observance
of any of the covenants or agreements of any obligor under any Loan Document,
including, without limitation, any agreement by an obligor to furnish
information directly to each Lender; (iii) the satisfaction of any condition
specified in Article IV, except receipt of items required to be delivered to the
Administrative Agent; (iv) the validity, effectiveness or genuineness of any
Loan Document or any other instrument or writing furnished in connection
therewith; (v) the value, sufficiency, creation, perfection, or priority of any
interest in any collateral security; or (vi) the financial condition of the
Borrowers. Except as otherwise specifically provided herein, the Administrative
Agent shall have no duty to disclose to the Lenders information that is not
required to be furnished by the Borrowers to the Administrative Agent at such
time, but is voluntarily furnished by the Borrowers to the Administrative Agent
(either in its capacity as Administrative Agent or in its individual capacity).

Action on Instructions of Lenders.

The Agent shall in all cases be fully protected in acting, or in refraining from
acting, hereunder and under any other Loan Document in accordance with written
instructions signed by the Required Lenders, and such instructions and any
action taken or failure to act pursuant thereto shall be binding on all of the
Lenders. The Lenders hereby acknowledge that the Administrative Agent shall be
under no duty to take any discretionary action permitted to be taken by it
pursuant to the provisions of this Agreement or any other Loan Document unless
it shall be requested in writing to do so by the Required Lenders. The
Administrative Agent shall be fully justified in failing or refusing to take any
action hereunder and under any other Loan Document unless it shall first be
indemnified to its satisfaction by the Lenders pro rata against any and all
liability, cost and expense that it may incur by reason of taking or continuing
to take any such action.

Employment of Agents and Counsel.

The Administrative Agent may execute any of its duties as Administrative Agent
hereunder and under any other Loan Document by or through employees, agents, and
attorneys-in-fact and shall not be answerable to the Lenders, except as to money
or securities received by it or its authorized agents, for the default or
misconduct of any such agents or attorneys-in-fact selected by it with
reasonable care. The Administrative Agent shall be entitled to advice of counsel
concerning all matters pertaining to the agency hereby created and its duties
hereunder and under any other Loan Document.

Reliance on Documents; Counsel.

The Administrative Agent shall be entitled to rely upon any Note, notice,
consent, certificate, affidavit, letter, telegram, statement, paper or document
believed by it to be genuine and correct and to have been signed or sent by the
proper person or persons, and, in respect to legal matters, upon the opinion of
counsel selected by the Administrative Agent, which counsel may be employees of
the Administrative Agent.

Administrative Agent's Reimbursement and Indemnification.

The Lenders agree to reimburse and indemnify the Administrative Agent ratably in
proportion to their respective Commitments (i) for any amounts not reimbursed by
the Borrowers for which the Administrative Agent is entitled to reimbursement by
the Borrowers under the Loan Documents, (ii) for any other expenses incurred by
the Administrative Agent on behalf of the Lenders, in connection with the
preparation, execution, delivery, administration and enforcement of the Loan
Documents, if not paid by Borrowers and (iii) for any liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind and nature whatsoever which may be imposed on,
incurred by or asserted against the Administrative Agent in any way relating to
or arising out of the Loan Documents or any other document delivered in
connection therewith or the transactions contemplated thereby (including without
limitation, for any such amounts incurred by or asserted against the
Administrative Agent in connection with any dispute between the Administrative
Agent and any Lender or between two or more of the Lenders), or the enforcement
of any of the terms thereof or of any such other documents, provided that no
Lender shall be liable for any of the foregoing to the extent they arise from
the gross negligence or willful misconduct or a breach of the Administrative
Agent's express obligations and undertakings to the Lenders which is not cured
after written notice and within the period described in Section 10.3, The
obligations of the Lenders and the Administrative Agent under this Section 10.8
shall survive payment of the Obligations and termination of this Agreement.

Rights as a Lender.

In the event the Administrative Agent is a Lender, the Administrative Agent
shall have the same rights and powers hereunder and under any other Loan
Document as any Lender and may exercise the same as though it were not the
Administrative Agent, and the term "Lender" or "Lenders" shall, at any time when
the Administrative Agent is a Lender, unless the context otherwise indicates,
include the Administrative Agent in its individual capacity. The Administrative
Agent may accept deposits from, lend money to, and generally engage in any kind
of trust, debt, equity or other transaction, in addition to those contemplated
by this Agreement or any other Loan Document, with the Borrowers or any of their
Subsidiaries in which the Borrowers or such Subsidiaries are not restricted
hereby from engaging with any other Person. The Administrative Agent, in its
individual capacity, is not obligated to remain a Lender.

Lender Credit Decision.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on the financial
statements prepared by the Borrowers and such other documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement and the other Loan Documents. Each Lender also acknowledges
that it will, independently and without reliance upon the Administrative Agent
or any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement and the other Loan Documents.

Successor Administrative Agent.

Except as otherwise provided below, KeyBank National Association shall at all
times serve as the Administrative Agent during the term of this Facility. The
Administrative Agent may resign at any time by giving written notice thereof to
the Lenders and the Borrowers, such resignation to be effective upon the
appointment of a successor Administrative Agent or, if no successor
Administrative Agent has been appointed, forty-five days after the retiring
Administrative Agent gives notice of its intention to resign. The Administrative
Agent may be removed at any time with cause by written notice received by the
Administrative Agent from all other Lenders, such removal to be effective on the
date specified by the other Lenders. Upon any such resignation or removal, the
Required Lenders shall have the right to appoint, on behalf of the Borrowers and
the Lenders, a successor Administrative Agent. If no successor Administrative
Agent shall have been so appointed by the Required Lenders within thirty days
after the resigning Administrative Agent's giving notice of its intention to
resign, then the resigning Administrative Agent may appoint, on behalf of the
Borrowers and the Lenders, a successor Administrative Agent. Notwithstanding the
previous sentence, the Administrative Agent may at any time without the consent
of the Borrowers or any Lender, appoint any of its Affiliates which is a
commercial bank as a successor Administrative Agent hereunder. If the
Administrative Agent has resigned or been removed and no successor
Administrative Agent has been appointed, the Lenders may perform all the duties
of the Administrative Agent hereunder and the Borrowers shall make all payments
in respect of the Obligations to the applicable Lender and for all other
purposes shall deal directly with the Lenders. No successor Administrative Agent
shall be deemed to be appointed hereunder until such successor Administrative
Agent has accepted the appointment. Any such successor Administrative Agent
shall be a commercial bank having capital and retained earnings of at least
$500,000,000. Upon the acceptance of any appointment as Administrative Agent
hereunder by a successor Administrative Agent, such successor Administrative
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the resigning or removed Administrative Agent. Upon the
effectiveness of the resignation or removal of the Administrative Agent, the
resigning or removed Administrative Agent shall be discharged from its duties
and obligations hereunder and under the Loan Documents. After the effectiveness
of the resignation or removal of an Administrative Agent, the provisions of this
Article X shall continue in effect for the benefit of such Administrative Agent
in respect of any actions taken or omitted to be taken by it while it was acting
as the Administrative Agent hereunder and under the other Loan Documents.

Notice of Defaults.

If a Lender becomes aware of a Default or Unmatured Default, such Lender shall
notify the Administrative Agent of such fact provided that the failure to give
such notice shall not create liability on the part of a Lender. Upon receipt of
such notice that a Default or Unmatured Default has occurred, the Administrative
Agent shall notify each of the Lenders of such fact.

Requests for Approval.

If the Administrative Agent requests in writing the consent or approval of a
Lender, such Lender shall respond and either approve or disapprove definitively
in writing to the Administrative Agent within ten Business Days (or sooner if
such notice specifies a shorter period for responses based on Administrative
Agent's good faith determination that circumstances exist warranting its request
for an earlier response) after such written request from the Administrative
Agent. If the Lender does not so respond, that Lender shall be deemed to have
approved the request.

Defaulting Lenders.

At such time as a Lender becomes a Defaulting Lender, such Defaulting Lender's
right to vote on matters which are subject to the consent or approval of the
Required Lenders, each affected Lender or all Lenders shall be immediately
suspended until such time as the Lender is no longer a Defaulting Lender, except
that the amount of the Commitment of the Defaulting Lender may not be changed
without its consent. If a Defaulting Lender has failed to fund its pro rata
share of any Advance and until such time as such Defaulting Lender subsequently
funds its pro rata share of such Advance, all Obligations owing to such
Defaulting Lender hereunder shall be subordinated in right of payment, as
provided in the following sentence, to the prior payment in full of all
principal of, interest on and fees relating to the Loans funded by the other
Lenders in connection with any such Advance in which the Defaulting Lender has
not funded its pro rata share (such principal, interest and fees being referred
to as "Senior Loans" for the purposes of this section). All amounts paid by the
Borrowers and otherwise due to be applied to the Obligations owing to such
Defaulting Lender pursuant to the terms hereof shall be distributed by the
Administrative Agent to the other Lenders in accordance with their respective
pro rata shares (recalculated for the purposes hereof to exclude the Defaulting
Lender) until all Senior Loans have been paid in full. After the Senior Loans
have been paid in full equitable adjustments will be made in connection with
future payments by the Borrowers to the extent a portion of the Senior Loans had
been repaid with amounts that otherwise would have been distributed to a
Defaulting Lender but for the operation of this Section 10.14. This provision
governs only the relationship among the Administrative Agent, each Defaulting
Lender and the other Lenders; nothing hereunder shall limit the obligation of
the Borrowers to repay all Loans in accordance with the terms of this Agreement.
The provisions of this section shall apply and be effective regardless of
whether a Default occurs and is continuing, and notwithstanding (i) any other
provision of this Agreement to the contrary, (ii) any instruction of the
Borrowers as to its desired application of payments or (iii) the suspension of
such Defaulting Lender's right to vote on matters which are subject to the
consent or approval of the Required Lenders or all Lenders.



SETOFF; RATABLE PAYMENTS



Setoff.



In addition to, and without limitation of, any rights of the Lenders under
applicable law, if either Borrower becomes insolvent, however evidenced, or any
Default occurs, any and all deposits (including all account balances, whether
provisional or final and whether or not collected or available) and any other
Indebtedness at any time held or owing by any Lender or any of its Affiliates to
or for the credit or account of the Borrowers may be offset and applied toward
the payment of the Obligations owing to such Lender at any time prior to the
date that such Default has been fully cured, whether or not the Obligations, or
any part hereof, shall then be due.

Ratable Payments.

If any Lender, whether by setoff or otherwise, has payment made to it upon its
Loans (other than payments received pursuant to Sections 3.1, 3.2, 3.4 or 3.5)
in a greater proportion than that received by any other Lender, such Lender
agrees, promptly upon demand, to purchase a portion of the Loans held by the
other Lenders so that after such purchase each Lender will hold its ratable
proportion of Loans. If any Lender, whether in connection with setoff or amounts
which might be subject to setoff or otherwise, receives collateral or other
protection for its Obligations or such amounts which may be subject to setoff,
such Lender agrees, promptly upon demand, to take such action necessary such
that all Lenders share in the benefits of such collateral ratably in proportion
to their Loans. In case any such payment is disturbed by legal process, or
otherwise, appropriate further adjustments shall be made.



BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS



Successors and Assigns.



The terms and provisions of the Loan Documents shall be binding upon and inure
to the benefit of the Borrowers and the Lenders and their respective successors
and assigns, except that (i) the Borrowers shall not have the right to assign
their rights or obligations under the Loan Documents and (ii) any assignment by
any Lender must be made in compliance with Section 12.3. The parties to this
Agreement acknowledge that clause (ii) of this Section 12.1 relates only to
absolute assignments and does not prohibit assignments creating security
interests, including, without limitation, (x) any pledge or assignment by any
Lender of all or any portion of its rights under this Agreement and any Note to
a Federal Reserve Bank or (y) in the case of a Lender which is a fund, any
pledge or assignment of all or any portion of its rights under this Agreement
and any Note to its trustee in support of its obligations to its trustee;
provided, however, that no such pledge or assignment creating a security
interest shall release the transferor Lender from its obligations hereunder
unless and until the parties thereto have complied with the provisions of
Section 12.3. The Administrative Agent may treat the Person which made any Loan
or which holds any Note as the owner thereof for all purposes hereof unless and
until such Person complies with Section 12.3; provided, however, that the
Administrative Agent may in its discretion (but shall not be required to) follow
instructions from the Person which made any Loan or which holds any Note to
direct payments relating to such Loan or Note to another Person. Any assignee of
the rights to any Loan or any Note agrees by acceptance of such assignment to be
bound by all the terms and provisions of the Loan Documents. Any request,
authority or consent of any Person, who at the time of making such request or
giving such authority or consent is the owner of the rights to any Loan (whether
or not a Note has been issued in evidence thereof), shall be conclusive and
binding on any subsequent holder or assignee of the rights to such Loan.

Participations.

Permitted Participants; Effect

. Any Lender may, in the ordinary course of its business and in accordance with
applicable law, at any time sell to one or more banks, financial institutions,
pension funds, or any other funds or entities ("
Participants
") participating interests in any Loan owing to such Lender, any Note held by
such Lender, any Commitment of such Lender or any other interest of such Lender
under the Loan Documents. In the event of any such sale by a Lender of
participating interests to a Participant, such Lender's obligations under the
Loan Documents shall remain unchanged, such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
such Lender shall remain the holder of any such Note for all purposes under the
Loan Documents, all amounts payable by the Borrowers under this Agreement shall
be determined as if such Lender had not sold such participating interests, and
the Borrowers and the Administrative Agent shall continue to deal solely and
directly with such Lender in connection with such Lender's rights and
obligations under the Loan Documents.



Voting Rights

. Each Lender shall retain the sole right to approve, without the consent of any
Participant, any amendment, modification or waiver of any provision of the Loan
Documents other than any amendment, modification or waiver with respect to any
Loan or Commitment in which such Participant has an interest which would require
consent of all the Lenders pursuant to the terms of
Section 8.2
or of any other Loan Document.



Benefit of Setoff

. The Borrowers agree that each Participant which has previously advised the
Borrowers in writing of its purchase of a participation in a Lender's interest
in its Loans shall be deemed to have the right of setoff provided in
Section 11.1
in respect of its participating interest in amounts owing under the Loan
Documents to the same extent as if the amount of its participating interest were
owing directly to it as a Lender under the Loan Documents. Each Lender shall
retain the right of setoff provided in
Section 11.1
with respect to the amount of participating interests sold to each Participant,
provided that such Lender and Participant may not each setoff amounts against
the same portion of the Obligations, so as to collect the same amount from the
Borrowers twice. The Lenders agree to share with each Participant, and each
Participant, by exercising the right of setoff provided in
Section 11.1
, agrees to share with each Lender, any amount received pursuant to the exercise
of its right of setoff, such amounts to be shared in accordance with
Section 11.2
as if each Participant were a Lender.



Assignments.

Permitted Assignments

. Any Lender may, in the ordinary course of its business and in accordance with
applicable law, at any time assign to any of such Lender's affiliates or with
the prior approval of the Borrowers, which shall not be unreasonably withheld or
delayed, to one or more banks, financial institutions or pension funds, or any
other entity ("
Purchasers
") all or any portion (greater than or equal to $5,000,000 for each assignee, so
long as the hold position of the assigning Lender is not less than $5,000,000)
of its rights and obligations under the Loan Documents. Notwithstanding the
foregoing, no approval of the Borrowers shall be required for any such
assignment if a Default has occurred and is then continuing. Such assignment
shall be substantially in the form of
Exhibit D
hereto or in such other form as may be agreed to by the parties thereto. The
consent of the Administrative Agent shall be required prior to an assignment
becoming effective with respect to a Purchaser which is not a Lender or an
Affiliate thereof. Such consent shall not be unreasonably withheld.



Effect; Effective Date

. Upon (i) delivery to the Administrative Agent of a notice of assignment,
substantially in the form attached as Exhibit "I" to
Exhibit D
hereto (a "
Notice of Assignment
"), together with any consents required by
Section 12.3.1
, and (ii) payment of a $3,500 fee by the assignor or assignee to the
Administrative Agent for processing such assignment, such assignment shall
become effective on the effective date specified in such Notice of Assignment.
The Notice of Assignment shall contain a representation by the Purchaser to the
effect that none of the consideration used to make the purchase of the
Commitment and Loans under the applicable assignment agreement are "plan assets"
as defined under ERISA and that the rights and interests of the Purchaser in and
under the Loan Documents will not be "plan assets" under ERISA. On and after the
effective date of such assignment, such Purchaser shall for all purposes be a
Lender party to this Agreement and any other Loan Document executed by the
Lenders and shall have all the rights and obligations of a Lender under the Loan
Documents, to the same extent as if it were an original party hereto, and no
further consent or action by the Borrowers, the Lenders or the Administrative
Agent shall be required to release the transferor Lender, and the transferor
Lender shall automatically be released on the effective date of such assignment,
with respect to the percentage of the Aggregate Commitment and Loans assigned to
such Purchaser. Upon the consummation of any assignment to a Purchaser pursuant
to this
Section 12.3.2
, the transferor Lender, the Administrative Agent and the Borrowers shall make
appropriate arrangements so that replacement Notes are issued to such transferor
Lender and new Notes or, as appropriate, replacement Notes, are issued to such
Purchaser, in each case in principal amounts reflecting their Commitment, as
adjusted pursuant to such assignment.



Dissemination of Information.

The Borrowers authorize each Lender to disclose to any Participant or Purchaser
or any other Person acquiring an interest in the Loan Documents by operation of
law (each a "Transferee") and any prospective Transferee any and all information
in such Lender's possession concerning the creditworthiness of the Borrowers and
its Subsidiaries, subject to Section 9.11 of this Agreement.

Tax Treatment.

If any interest in any Loan Document is transferred to any Transferee which is
organized under the laws of any jurisdiction other than the United States or any
State thereof, the transferor Lender shall cause such Transferee, concurrently
with the effectiveness of such transfer, to comply with the provisions of
Section 3.5.



NOTICES



Giving Notice.



Except as otherwise permitted by Section 2.14 with respect to borrowing notices,
all notices and other communications provided to any party hereto under this
Agreement or any other Loan Document shall be in writing or by telex or by
facsimile and addressed or delivered to such party at its address set forth
below its signature hereto or at such other address (or to counsel for such
party) as may be designated by such party in a notice to the other parties. Any
notice, if mailed and properly addressed with postage prepaid, shall be deemed
given when received; any notice, if transmitted by telex or facsimile, shall be
deemed given when transmitted (answerback confirmed in the case of telexes).

Change of Address.

The Borrower, the Administrative Agent and any Lender may each change the
address for service of notice upon it by a notice in writing to the other
parties hereto.



COUNTERPARTS

This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart. This Agreement shall be
effective when it has been executed by the Borrower, the Administrative Agent
and the Lenders and each party has notified the Administrative Agent by telex or
telephone, that it has taken such action.



(Remainder of page intentionally left blank.)

IN WITNESS WHEREOF, the Borrowers, the Lenders and the Administrative Agent have
executed this Agreement as of the date first above written.



INLAND RETAIL REAL ESTATE TRUST, INC.



 

By:  /s/ Barry L. Lazarus

Print Name: Barry L. Lazarus

Title: President



2901 Butterfield Road

Oak Brook, Illinois 60523

Phone: 630-218-8000

Facsimile: 630-218-4935

Attention: G. Joseph Cosenza



with a copy to:



Barry L. Lazarus

200 Waymont Court

Suite 126

Lake Mary, Florida 32746

Phone: 407-688-6540

Facsimile: 407-688-6543



 

 

 

INLAND RETAIL REAL ESTATE

LIMITED PARTNERSHIP



By: Inland Retail Real Estate Trust, Inc., its general partner



 

By: /s/ Barry L. Lazarus

Print Name: Barry L. Lazarus

Title: President



2901 Butterfield Road

Oak Brook, Illinois 60523

Phone: 630-218-8000

Facsimile: 630-218-4935

Attention: G. Joseph Cosenza



with a copy to:



Barry L. Lazarus

200 Waymont Court

Suite 126

Lake Mary, Florida 32746

Phone: 407-688-6540

Facsimile: 407-688-6543



COMMITMENTS: KEYBANK NATIONAL ASSOCIATION,

$100,000,000 Individually and as Administrative Agent



 

By: ____________________________________

Print Name: Michele S. Jawyn

Title: Vice President



127 Public Square

8th Floor

Cleveland, Ohio 44114

Phone: 216-689-0980

Facsimile: 216-689-3566

Attention: Commercial Real Estate Department



SCHEDULE 1



SUBSIDIARIES



Inland Retail Real Estate Trust, Inc.

Subsidiaries Schedule as of 03/21/03 (revised)



 

Name of Property

Name of Owning Entity

Name of Sole Member/Partner

Comments

       

Acworth Avenue

Inland Southeast Acworth, L.L.C.

IRRELP, sole member

 

Aberdeen Square

Inland Southeast Aberdeen, L.L.C.

IRRELP, sole member

 

Abernathy Square

Inland Southeast Abernathy, L.L.C.

IRRELP, sole member

 

Anderson Central

Inland Southeast Anderson, L.L.C.

IRRELP, sole member

 

Bardmoor

Inland Southeast Bardmoor, L.L.C.

IRRELP, sole member

 

Bartow

 

Inland Southeast Bartow, L.L.C.

IRRELP, sole member

Bass Pro Shop

Inland Southeast Dania, L.L.C.

IRRELP, sole member

 

Boynton Commons

Boynton Beach Development,

Associates, general partnership

Inland Boynton Acquisitions LLC (gen. partner)

Inland Boynton Investment LLC (gen. partner)

IRRELP is sole member



IRRELP is sole member

Brandon Boulevard

Inland Southeast Brandon, L.L.C.

IRRELP, sole member

 

Bridgewater

Inland Southeast Bridgewater, L.L.C.

IRRELP, sole member

 

Concord Crossing

Inland Southeast Con Crossing, L.L.C.

IRRELP, sole member

 

Camp Hill Center

(see Michaels Center)

   

Capital Crossing S.C.

Inland Southeast Capital Crossing, L.L.C.

IRRELP, sole member

 

Capital Crossing-Lowe's Food

Inland Southeast Pinehurst, L.L.C.

IRRELP, sole member

 

Casselberry

Inland Southeast Casselberry, L.L.C.

IRRELP, sole member

 

Chalet Suzanne

Inland Southeast Chalet Suzanne, L.L.C.

IRRELP, sole member

 

Chatham Crossing

Inland Southeast Siler L.L.C.

IRRELP, sole member

 

Chesterfield Crossing

Inland Southeast Chesterfield, L.L.C.

 

IRRELP, sole member

Chickasaw

Inland Southeast Chickasaw, L.L.C.

IRRELP, sole member

 

Circuit City S.C.

Inland Southeast Colonial, L.L.C.

IRRELP, sole member

 

Circuit City- Cary

Inland Southeast Cary, L.L.C.

IRRELP, sole member

 

Circuit City-Rome

Inland Southeast Rome, L.L.C.

IRRELP, sole member

 

Circuit City-Vero

Inland Southeast Vero Beach, L.L.C.

IRRELP, sole member

 

Citrus Hills

Inland Southeast Citrus Hills, L.L.C.

IRRELP, sole member

 

City Crossing

Inland Southeast City Crossing, L.L.C.

IRRELP, sole member

 

Clayton Corners

Inland Southeast Clayton, L.L.C.

IRRELP, sole member

 

Columbia Promenade

Inland Southeast Columbia, L.L.C.

IRRELP, sole member

 

Columbiana Station II

Inland Southeast Columbiana, L.L.C.

 

IRRELP, sole member

Commonwealth II

Inland Southeast Commonwealth II, L.L.C.

IRRELP, sole member

 

Comp USA (Jefferson Plz)

Inland Southeast Newport News, L.L.C.

IRRELP, sole member

 

Conway Plaza

Inland Southeast Conway, L.L.C.

IRRELP, sole member

 

Countryside

Inland Southeast Countryside LP

IRRELP, limited partner

     

Inland Countryside G.P., L.L.C.

IRRELP is sole member

Cox Creek

Inland Southeast Cox Creek, L.L.C.

IRRELP, sole member

 

Creekwood Crossing

Inland Southeast Creekwood, L.L.C.

IRRELP, sole member

 

Crystal Springs S.C.

Inland Southeast Crystal Springs, L.L.C.

IRRELP, sole member

 

Douglasville Pavilion

Inland Southeast Douglasville, L.L.C.

IRRELP, sole member

 

Downtown Short Pump

Inland Southeast Short Pump, L.L.C.

IRRELP, sole member

 

Duvall Village S.C.

Manekin Duvall, LLP

Inland Southeast Duvall, L.L.C. (ltd partner)

IRRELP, general partner

Eckerds-6th & Parade

Inland Southeast 6th Street, L.L.C.

IRRELP, sole member

 

Eckerds-12th Street

Inland Southeast 12th Street, L.L.C.

IRRELP, sole member

 

Eckerds-26th&Parade

Inland Southeast East 26th Street, L.L.C.

IRRELP, sole member

 

Eckerds-26th&Sterrettainia

Inland Southeast West 26th Street,L.L.C.

IRRELP, sole member

 

Eckerds- Blackstock

Inland Southeast Spartanburg Blackstock, L.L.C.

IRRELP, sole member

 

Eckerds-Broadway&Bailey

Inland Southeast Broadway Street, L.L.C.

IRRELP, sole member

 

Eckerds-Central&Millard

Inland Southeast Central Avenue, L.L.C.

IRRELP, sole member

 

Eckerds- Concord

Inland Southeast Concord, L.L.C.

IRRELP, sole member

 

Eckerds- Eastway

Inland Southeast Buffalo Road, L.L.C.

IRRELP, sole member

 

Eckerds- Gaffney

Inland Southeast Gaffney, L.L.C.

IRRELP, sole member

 

Eckerds-Genessee

Inland Southeast Genessee Street, L.L.C.

IRRELP, sole member

 

Eckerds- Greenville

Inland Southeast Greenville Augusta, L.L.C.

IRRELP, sole member

 

Eckerds-Millersport

Inland Southeast Millersport Highway,L.L.C.

IRRELP, sole member

 

Eckerds-Monroeville & Jameson

Inland Southeast Monroeville Boulevard, L.L.C.

IRRELP, sole member

 

Eckerds- Old Freeport & Pillow

Inland Southeast Pittsburgh Street, L.L.C.

IRRELP, sole member

 

Eckerds-Peach St

Inland Southeast Peach Street, L.L.C.

IRRELP, sole member

 

Eckerds-Perry Creek

Inland Southeast Raleigh, L.L.C.

IRRELP, sole member

 

Eckerds- Piedmont

Inland Southeast Piedmont, L.L.C.

IRRELP, sole member

 

Eckerds-Rt 22 & Center

Inland Southeast Penn Highway, L.L.C.

IRRELP, sole member

 

Eckerds-Rt 22 & Cove

Inland Southeast Cove Road, L.L.C.

IRRELP, sole member

 

Eckerds-Rt 51 & 88

Inland Southeast Saw Mill Run Boulevard, L.L.C.

IRRELP, sole member

 

Eckerds-Rt 119 & York

Inland Southeast Memorial Boulevard, L.L.C.

IRRELP, sole member

 

Eckerds-Rt 130 & Pleasant Valley

Inland Southeast Route 130, L.L.C.

IRRELP, sole member

 

Eckerds-Rt 286

Inland Southeast Golden Mile Highway, L.L.C.

IRRELP, sole member

 

Eckerds- Spartanburg

Inland Southeast Spartanburg Pine, L.L.C.

IRRELP, sole member

 

Eckerds- Tega Cay

Inland Southeast Tega Cay, L.L.C.

IRRELP, sole member

 

Eckerds-Washington & Jefferson

Inland Southeast Jefferson Street, L.L.C.

IRRELP, sole member

 

Eckerds-Woodruff

Inland Southeast Woodruff, L.L.C.

IRRELP, sole member

 

Eisenhower Crossing

Inland Southeast Eisenhower, L.L.C.

IRRELP, sole member

 

Fayetteville Pavilion

Inland Southeast Fayetteville, L.L.C.

IRRELP, sole member

 

Forestdale Plaza

Inland Southeast Forestdale, L.L.C.

IRRELP, sole member

 

Forest Hills Centre

Inland Southeast Forest Hills, L.L.C.

IRRELP, sole member

 

Fountains (The Fountains)

Inland Southeast Fountains, L.L.C.

IRRELP, sole member

 

Gateway Market

Inland Southeast Gateway, L.L.C.

IRRELP, sole member

 

Gateway Plaza S.C.

Inland Southeast Jacksonville,L.L.C.

IRRELP, sole member

 

Gateway Plaza II

Inland Southeast Gate-Con, L.L.C.

IRRELP, sole member

 

Golden Gate S.C.

Inland Southeast Golden Gate, L.L.C.

IRRELP, sole member

 

Goldenrod Groves

Inland Southeast Goldenrod, L.L.C.

IRRELP, sole member

 

Harundale Plaza

Manekin Harundale, LLP

Inland Southeast Harundale, L.L.C. (ltd partner)

IRRELP, general partner

Hairston Crossing

Inland Southeast Hairston, L.L.C.

IRRELP, sole member

 

Hillsboro Square

Inland Southeast Hillsboro, L.L.C.

IRRELP, sole member

 

Jefferson Plaza

(see Comp USA)

   

JoAnn's Fabrics

Inland Southeast Alpharetta, L.L.C.

IRRELP, sole member

 

Jones Bridge S.C.

Inland Southeast Jones Bridge, L.L.C.

IRRELP, sole member

 

Just For Feet-Daytona

Inland Southeast JFF, L.L.C.

IRRELP, sole member

 

Just For Feet-Augusta

Inland Southeast JFF Augusta, L.L.C.

IRRELP, sole member

 

Just For Feet-Covington

Inland Southeast JFF Covington, L.L.C.

IRRELP, sole member

 

KMart

Inland Southeast Macon, L.L.C.

IRRELP, sole member

 

Lake Olympia

Inland Southeast Lake Olympia LP

IRRELP, limited partner

Inland Lake Olympia G.P., L.L.C.

IRRELP is sole member

Lakeview Plaza

Inland Southeast Lakeview, L.L.C.

IRRELP, sole member

 

Lake Walden

Inland Southeast Lake Walden LP

IRRELP, limited partner

Inland Lake Walden G.P., L.L.C.

IRRELP is sole member

Lakewood Ranch

Inland Southeast Lakewood, L.L.C.

IRRELP, sole member

 

Lakewood Ranch Outlots

Inland Southeast Lakewood Outlots, L.L.C.

IRRELP, sole member

 

Loggerhead Jct.

Inland Southeast Holmes Beach, L.L.C.

IRRELP, sole member

 

Lowe's Food Store (G/L)

Inland Southeast Pinehurst, L.L.C.

IRRELP, sole member

 

Lowes (Home Imprvmt)

Inland Southeast Warner Robbins, L.L.C.

IRRELP, sole member

 

Market Place at Mill Creek

Inland Southeast Mill Creek, L.L.C.

IRRELP, sole member

 

Market Square

 

Inland Southeast Market Square, L.L.C.

IRRELP, sole member

McFarland Plaza

Inland Southeast McFarland, L.L.C.

IRRELP, sole member

 

Meadowmont Village

Inland Southeast Meadowmont, L.L.C.

IRRELP, sole member

 

Melbourne

Inland Southeast Melbourne, L.L.C.

IRRELP, sole member

 

Merchants Square

Inland Southeast Merchants Square LP

IRRELP, limited partner

Inland Merchants Square G.P., L.L.C.

IRRELP is sole member

Michaels Center

Inland Southeast Camp Hill PA, L.L.C.

IRRELP, sole member

 

Midway Plaza

 

Inland Southeast Midway Plaza, L.L.C.

IRRELP, sole member

Monroe

Inland Southeast Monroe, L.L.C.

IRRELP, sole member

 

Newnan Pavilion

Inland Southeast Newnan, L.L.C.

IRRELP, sole member

 

North Aiken Bi-Lo

Inland Southeast Aiken, L.L.C.

IRRELP, sole member

 

Northpoint Mkt.Place

Inland Southeast Northpoint, L.L.C.

IRRELP, sole member

 

Oakley Plaza

Inland Southeast Oakley, L.L.C.

IRRELP, sole member

 

Oleander S.C.

Inland Southeast Oleander, L.L.C.

IRRELP, sole member

 

Overlook at King of Prussia

Inland Southeast Overlook, L.L.C.

IRRELP, sole member

 

Paraiso Plaza

Inland Southeast Paraiso, L.L.C.

IRRELP, sole member

 

PetsMart #639

Inland Southeast Chattanooga, L.L.C.

IRRELP, sole member

 

PetsMart #311

Inland Southeast Daytona Beach, L.L.C.

IRRELP, sole member

 

PetsMart #444

Inland Southeast Fredericksburg, L.L.C.

IRRELP, sole member

 

Plant City

Inland Southeast Plant City, L.L.C.

IRRELP, sole member

 

Pleasant Hill

Inland Southeast Pleasant Hill, L.L.C.

IRRELP, sole member

 

Presidential Commons

Inland Southeast Snellville, L.L.C.

IRRELP, sole member

 

Rainbow Foods-Rowlett

Inland Southeast Rowlett, L.L.C.

IRRELP, sole member

 

Rainbow Foods-Garland

Inland Southeast Garland, L.L.C.

IRRELP, sole member

 

River Ridge

Inland Southeast River Ridge, L.L.C.

 

IRRELP, sole member

Riverstone Plaza

Inland Southeast Riverstone, L.L.C.

IRRELP, sole member

 

Rosedale Center

Inland Southeast Rosedale, L.L.C.

IRRELP, sole member

 

Sand Lake

Inland Southeast Sand Lake, LLC

IRRELP, sole member

 

Sarasota Pavilion

Inland Southeast Sarasota, L.L.C.

IRRELP, sole member

 

Sexton Commons

Inland Southeast Sexton, L.L.C.

IRRELP, sole member

 

Sharon Greens

Inland Southeast Forsyth, L.L.C.

IRRELP, sole member

 

Sharon Green Outlot

Inland Southeast Forsyth Outlot, L.L.C.

IRRELP, sole member

 

Sheridan Square

Inland Southeast Sheridan, L.L.C.

IRRELP, sole member

 

Shops at Citiside

Inland Southeast Citiside, L.L.C.

IRRELP, sole member

 

Shoppes at Golden Acres

Inland Southeast Golden Acres, L.L.C.

IRRELP, sole member

 

Shoppes at Lake Mary

Inland Southeast Lake Mary, L.L.C.

IRRELP, sole member

 

Shoppes at New Tampa

Inland Southeast New Tampa, L.L.C.

IRRELP, sole member

 

Shops on the Circle

Inland Southeast Dothan, L.L.C.

IRRELP, sole member

 

Skyview

Inland Southeast Chickasaw, L.L.C.

IRRELP, sole member

 

Southlake Pavilion III

Inland Southeast Southlake Phase 3, L.L.C.

IRRELP, sole member

 

Southlake PavilionIV&V

Inland Southeast Morrow, L.L.C.

IRRELP, sole member

 

Southlake S. C.

Inland Southeast Southlake, L.L.C.

IRRELP, sole member

 

Southwood Plantation

Inland Southeast Southwood, L.L.C.

IRRELP, sole member

 

Springfield Park

Inland Southeast Springfield, L.L.C.

IRRELP, sole member

 

Steeplechase

Inland Southeast Steeplechase, L.L.C.

IRRELP, sole member

 

Stonebridge Square

Inland Southeast Stonebridge, L.L.C.

IRRELP, sole member

 

Stonecrest Marketplace

Inland Southeast Stonecrest, L.L.C.

IRRELP, sole member

 

Suwanee Crossroads

Inland Southeast Suwanee, L.L.C.

IRRELP, sole member

 

Sycamore Commons

Inland Southeast Sycamore Commons, L.L.C.

IRRELP, sole member

 

Target Center

Inland Southeast Richland, L.L.C.

IRRELP, sole member

 

Tequesta Shoppes

Inland Southeast Tequesta, L.L.C.

IRRELP, sole member

 

Town Center

Inland Southeast Town Center LP

IRRELP, limited partner

Inland Town Center G.P., L.L.C.

IRRELP is sole member

Turkey Creek Pavilion

Inland Southeast Knoxville, L.L.C.

IRRELP, sole member

 

Universal Plaza

Inland Southeast Universal, L.L.C.

IRRELP, sole member

 

Valley Park Commons

Inland Southeast Valley Park, L.L.C.

IRRELP, sole member

 

Venture Point

Inland Southeast Duluth, L.L.C.

IRRELP, sole member

 

Village Center

Inland Southeast Mt. Pleasant, L.L.C.

IRRELP, sole member

 

Village Square at Golf

Inland Southeast Golf, L.L.C.

IRRELP, sole member

 

Wakefield Crossing

Inland Southeast Wakefield, L.L.C.

IRRELP, sole member

 

Walk at Highwood I

Inland Southeast Highwoods, L.L.C.

IRRELP, sole member

 

Wards Crossing

Inland Southeast Lynchburg, L.L.C.

IRRELP, sole member

 

West Oaks

Inland Southeast West Oaks, L.L.C.

IRRELP, sole member

 

Windsor Court

 

Inland Southeast Windsor, L.L.C.

IRRELP, sole member

Woodstock Square

Inland Southeast Woodstock, L.L.C.

IRRELP, sole member

 



 

 

 